 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTritac Corporation,a subsidiary of Cellu ProductsCompanyandUnited Paperworkers Internation-alUnion,AFL-CIO, CLC. Cases 11-CA-10976, 11-CA-11112, 11-CA-11185, and 11-CA-1127830 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 27 February 1985 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed answering briefs.IThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusions, 3 as modified, and to adopt the recom-mended Order as modified.1.In adopting the judge's conclusion that theRespondent violated Section 8(a)(5) and (1) by itsblanket refusal to supply the Union with certain in-formation related to polygraph examinations ad-ministered to the Respondent's employees, we notethat the judge did not suggest, as ourdissentingcolleague indicates, that the Respondent must re-spond to a request for confidential informationwith an immediate offer to provide the informationconditionally. Instead, the judge stated that to theextent the Company's concern was its employees'right to privacy, the Respondent's appropriate re-sponse would have been an offer to submit its in-formation conditioned on employee consent. Addi-tionally, to the extent that the Company asserted itsright to protect itself against liability, the judge'The General Counsel has moved to strike from the Respondent'sbrief in support of its exceptions the assertion that the Regional Directorfor Region11 approveda settlement agreement in Case 11-CA-10976prior to 5 October 1983 Although our determination of this issue doesnot affect the results in this proceeding,we agreewiththeGeneralCounsel that the Respondent's assertion is unsupported by the recordWe therefore grant the motion to strike2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsaWe note that thejudge recommended that the initial period of certifi-cation be construed as beginning on the date the Respondent commencesto bargain in good faith with the Union in connection with his findingthat the Respondent engaged in bad-faith bargaining,which finding wereverse here Inasmuch as this recommendation is not included in thefudge's recommended Order, however,we find it unnecessary to modifythe Orderin this regardconcluded it was incumbent on the Respondent tooffer to bargain with the Union to accommodatetheir respective interests. Thus, the judgeessential-ly concluded that the Respondent, in the face ofsuch a request, cannot simply raise its confidential-ityconcerns, but must also come forward withsome offer to accommodate both its concerns anditsbargaining obligation. SeeOilWorkers Local 6-418 v.NLRB,711 F.2d 348, 362, 363 (D.C. Cir.1983).The judge here found, and we affirm, thatthe Respondent failed to do so. We further find itunnecessary to rely onFreddieHester v.City ofMilledgeville,598 F.Supp 1456 (M.D. Ga. 1984),relied on by the judge, nor do wepass in anymanner onthe validity of polygraphtesting gener-ally.With respect to the judge's conclusion that theRespondent violated Section 8(a)(5) and (1) by re-fusing to supply the Union with information re-garding the costs of insurance benefits to employ-ees,we affirm the judge without passing on wheth-er the Respondent's response of "nominal" wouldbe sufficient to meet the requirements of the Actunder any circumstances, as it clearly was not inthe circumstances of this case. In affirming thejudge, we rely, in particular, on the Union's renew-al of its request at the next bargaining session. Fi-nally, in adopting the judge's conclusion that theRespondent violated Section 8(a)(5) and (1) by itswithdrawal of recognition from the Union, we relyon his finding that because of its prior unfair laborpractices,which were of such a character to causethe employees' disaffection, the Respondent couldnot lawfully withdraw recognition and, thus, wedo not reach the issues of whether the evidence es-tablished that the Union had lost its majority repre-sentative status or whether the Respondent had areasonably based doubt concerning such status.2.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by, inter alia,bargaining in bad faith without intention to reachagreement with the Union. In so doing, the judgeprimarily relied on the positions taken in negotia-tions by the Respondent regarding wages, duescheckoff, and a management-rights clause. Con-trary to the judge, however, we find that the totali-ty of the Respondent's conduct throughout thecourse of negotiations constituted, at most, hardbargaining, but the evidence falls short of establish-ing that the Respondent engaged in surface bar-gaining.We thus disagree with the judge's conclu-sion that the Respondent's conduct during negotia-tions evidences an intention to avoid agreementwith the Union and was therefore unlawful.Specifically, the judge concluded that, in reject-ing the Union's proposal for a dues-checkoff provi-286 NLRB No. 47 TRITAC CORP.sion, the Respondent had no legitimate businessjustification.Similarly, the judge found no legiti-mate justification for the Respondent's rejection ofan arbitration provision at a time when it was in-sisting on a broad management-rights clause. Hefurther noted that the Respondent had refused atthe 15 December 1983meetingto consider openissues other than the pension plan. In addition, thejudge concluded that the Respondent had no legiti-mate business justification for the wage positionstaken in negotiations and thus found the Respond-ent's bargaining concerning wages constituted fur-ther evidence of bad faith and an intention not toreach agreement. In this regard, the judge relied,inter alia, on his finding that the Respondent un-lawfully unilaterally increased startingwages foremployees on 12 October 1983. The judgealso en-gaged in his own analysis of a wage survey con-ducted by the Respondent in mid-1983 and found itdid not support the Respondent'sbargaining posi-tions.Specifically, the judge attempted to recon-struct the prevailing wage patterns in the Respond-ent'sgeographical area and industry during theperiod of negotiations.While admitting that thedocumentary evidence was "vague" in regard towhat other employers were paying in the fall of1983, the judge, nevertheless, concluded that theRespondent's wages were comparable to those paidby other employers and that its asserted "balanced"approach of proposing increases in starting rates atthe same time it proposed decreases in journeymenwages was a sham.It is well established that, under Section 8(d) ofthe Act, the Board may not compel concessions orotherwise sit in judgment of the substantive termsofcollective-bargainingagreements.4Inthisregard, the Board looks at the totality of the re-spondent's conduct.Having scrutinized the record in the instant case,we cannot find that the totality of the Respondent'sconduct establishes that it was calculated to impedenegotiations. This is particularly true given the Re-spondent's continuous willingness to negotiate withthe Union and the substantial progress made by theparties in negotiations. 5 Indeed, the continuing dis-4NLRB Y. American NationalInsuranceC7,343 U.S 395, 404, 408-409 (1952)6As the judge notes at fn 89of hisdecision,during thecourse of 13bargaining sessions held with the Union over a 7-month period,the par-ties reached agreement on numeroussubjectsMoreover, the record re-veals thatthe parties discussed at length those matters onwhich they didnot reach agreementEven if,as the judge determined,the issues onwhich agreementwerereached were not as significant as those on whichthe parties disagreed,contrary to the judge,we donot believe that suchan assessment here is dispositiveof whether a partyhas satisfiedits statu-tory duty tobargain in good faith523parity between the parties on key issues despitecontinued bargaining may have been reflective ofdisparity in economic power rather than a refusalon the part of the Respondent to reach agreement.eMoreover, the Respondent was not required toaccede to the Union's demand for dues checkoff, 7and could lawfullyinsist ona broadmanagement-rights clause.8Additionally, the Respondent's un-willingness to agree to an arbitration provision isnot, itself, a sufficient basis for finding bad faith,particularly as the Respondent proposedno limita-tions on the Union's right to strike-the generallyacknowledged quid pro quo foragreement to sucha provision.9 Finally, in his analysis of the wagesurvey, the judge clearly attempted to substitute hisjudgment for that of the Respondent concerningthe appropriateness of the substantive terms of thecollective-bargainingproposals.The Board maynot substitute its judgment with respect to the sub-stantive terms of a collective-bargaining agreement.Accordingly, for all the reasons above, we find,based on the totality of the circumstances, the Re-spondent did not violate Section 8(a)(5) and (1) ofthe Act through its conduct in negotiations by bar-gaining inbad faith.10ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Tritac Corporation, a Subsidiary of CelluProducts Company, Conover, North Carolina, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Order as modified.1.Delete paragraph 1(a), reletter the subsequentparagraphs, and insert the following in place ofnew paragraph 1(c)."(c)Unlawfully withdrawing recognition fromand thereafter failing and refusing to bargain col-lectivelywith the Union as the exclusive collec-tive-bargaining representative of its employees inthe following unit:All production and maintenance employeesemployed by the Company at its Conover,North Carolina facility, excluding all officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act."6World PublishingCo, 220 NLRB1065, 1071 (1975).AmericanThread Corp,274 NLRB 1112 (1985).AmericanNationalInsuranceCo.,supra at 409TextileWorkers Union v. Lincoln Mills,353 U S. 448, 455 (1957)10What remains of the totalityof conductrelied on by the judge infinding bad-faith bargaining is the other unfair labor practicesfound bythe judge,which we affirm herein. Although these other unfair laborpractices might be evidence of bad-faith bargaining in other contexts, wefindthatthe totalityof the Respondent's conduct,as described above,does not establishan intent not to reach agreement 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.Substitute the attached notice for that of theadministrative law judge.CHAIRMAN DOTSON, dissenting in part.Iagree that the Respondent violated Section8(a)(5) and (1) by unilaterallyincreasing startingwage rates 12 October 1983 and did not violate theAct by engaging in surface bargaining. I do notagree that it unlawfully refused to furnish informa-tion or unlawfully withdrew recognition from theUnion and thereafter engaged in unlawful unilateralconduct.In my view, the facts of this case do not supportthe majority's finding that the Respondent unlaw-fully refused to furnish information about poly-graph tests and insurance costs.When the Unionfirstasked for information about polygraph teststhe Respondent had conducted, the Respondent re-plied that the material was confidential and itwanted to consult counsel. On a later occasion theRespondent explained that employees had beentold the material would be divulged only to com-pany officials; during testing some employees hadimplicated other employees; and the Respondentmight be liable if it released the information. TheUnion stated it would defer discussion until it con-ferredwith its attorney. These circumstances donot demonstrate to me a blanket refusal to furnishthe information requested or an unwillingness tocontinuebargainingabout the subject.As the judge points out, the duty to disclose rel-evant information is not absolute; and an employerhas alegitimateinterest in protecting informationconfidential to employees or to the company-e.g.,medical records and trade secrets.' An employer'sbargaining obligation requires it to provide relevantinformation requested to the extent it can withoutcompromising confidentiality and to bargain aboutappropriate safeguards for providing the remainingconfidential information.2 This obligation does not,as the judge suggests, mean that an employer, con-fronted with a request for information it considersconfidential,must respond with an immediate offerto provide the information conditionally. An ex-press conditional offer is not the only appropriateresponse, and I would not apply the judge's rigidrule which my colleagues adopt. Parties must haveflexibility in bargaining to handle problems whicharise and to accommodate their conflicting inter-ests.Here the Respondent raised andexplained genu-ine concerns about the confidential nature of theiSeeDetroit Edison Co,440 US 301 (1979),MinnesotaMining,261NLRB 27 (1982), enfd sub nomOilWorkers Local 6-418 v NLRB,711F 2d 348 (D C Cir 1983)2Minnesota Mining,suprapolygraph material the Union requested and leftopen the opportunity for furtherbargaining onways to protect the material's confidentiality con-sistentwith the bargaining obligation to furnish rel-evant information.The evidence in the case also does not show thattheRespondentunlawfully responded to theUnion's request for information about the cost ofinsurance benefits.When the Respondent proposedan increasein insurance benefits, the Union askedwhat the cost would be to the Respondent, statingthat it was interested in putting that amount intoother areas. The Respondent replied that it did notknow, but the cost was "nominal."Even assumingthat the Respondent could have obtained a moreprecise cost figure, I do not consider its responseinadequate. It made clear that the cost involved inthe proposal was not significant, thereby enablingthe Union to bargain further.As I would not find 8(a)(5) and (1) violationsbased on the alleged refusals to furnish information,Iwould not find that the Respondent's withdrawalof recognition from the Union occurred in a con-text of unfair labor practices. On the facts present-ed, I do not think that the Respondent'sunilateralincrease of starting wage rates on 12 October 1983,which I agree was unlawful, tended to have ameaningfulinfluence on employee dissatisfactionwith the Union.3Without the impact of unfairlabor practices, the employee statements and peti-tions of disaffection, relied on by the Respondentinwithdrawing recognition, constitute objectiveconsiderations supporting its doubt that the Unioncontinue to have majority status.8SeeMaster Slack Corp.,271NLRB 78 (1984),Hearst Corp,281NLRB 764 (1986).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to furnish the Union withthe results of polygraph tests administered to ouremployees, the writtenstatementsprovided to usand the polygraphexaminer,and the recommenda-tions made to us by the polygraph examiner, on re-ceipt of consent to disclosure by the involved em-ployee in all cases where we assert no confidential-ity interest of our own; and, in all cases where we TRITAC CORP525do assert such interest, WE WILL NOT refuse to bar-gain in good faith with the Union in an attempt toaccommodate our respective interests, on receipt ofconsent to disclosure by the involved employee.WE WILL NOT refuse to supply the Union withinformation concerning costs of insurance pro-grams offered to employees.WE WILL NOT unlawfully Withdraw recognitionfrom the Union.WE WILL NOT unilaterally or without notice tothe Union and an opportunity for it to bargain, in-crease starting wage rates, wages, or shift differen-tial pay, or implement a safety awards program oran employee evaluation program.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively withthe above Union as the exclusive representative ofthe employees in the unit described below with re-spect to starting wage rates, Wages, shift differen-tial pay, safety awards programs, employee evalua-tion programs, hours of work, and other terms andconditions of employment:All production and maintenance employeesemployed by the Company at its Conover,North Carolina facility, excluding all officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.WE WILL provide the Union with the informa-tion of polygraph tests described above on receiptof consent from the employee involved inall caseswhere we do not assert a confidentiality interest ofour own and, in cases where we do assert such in-terest,WE WILL bargain in good faith with theUnion in an attempt to accommodate our mutualinterests, on receipt of consent to disclosure by theinvolved employee.WE WILL provide the Union with the informa-tion oninsurancecosts which it requests.TRITAC CORPORATION,A SUBSIDIARYOF CELLU PRODUCTS COMPANYAnn B. Wall, Esq.,for the General Counsel.Robert A.Valois,Esq.,andAlbertR.Bell Jr.,Esq.(Maupin, Taylor & Ellis),of Raleigh, North Carolina,for the Respondent.Mark M Brooks, Esq.,of Nashville, Tennessee, for theCharging Party.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge.The original charge in Case 11-CA-10976 was filed onJuly 29, 1983, by United Paperworkers InternationalUnion,AFL-CIO, CLC (the Union or the ChargingParty), and complaint issued on September 12, 1983. TheUnion filed the original charge in Case I1-CA-11112 onOctober 31, 1983, and an amended charge on December1,1983. It also filed the original charge in Case 11-CA-11185 on January 5, 1984, and an amended charge onFebruary 17, 1984. A consolidated complaint issued onMarch 20, 1984. On April 2, 1984, the Union filed theoriginal charge in Case 11-CA-11278. A second consoli-dated complaint issued on May 3, 1984, and an amend-ment thereto on May 11, 1984, alleging that Tritac Cor-poration, a subsidiary of Cellu Products Company i (Re-spondent or the Company) violated Section 8(a)(5) and(1) of the National Labor Relations Act by refusing toprovide information to the Union regarding the results ofpolygraph tests administered to company employees, thewritten statements provided to it by employees and thepolygraph examiner, the recommendation made to it bythe latter, and information regarding the costs of employ-ee insurance. The second consolidated complaintalso al-legesthat the Company violated thesamesections of theAct (1) by unilaterallyimplementingnew wage rates andstarting wage rates,an increasein shift differential pay, aquarterly evaluation program providing for merit wageincreases,and a safety awards program; (2) by unilateral-ly changing the employees' pension plan; (3) by with-drawing recognition of the Union as the exclusive collec-tive-bargainingagent of its employees; and (4) by negoti-ating in bad faith with no intention of reaching an agree-ment.2A hearing was held before me on these matters inHickory, North Carolina, on May 23 and 24, 1984. Onthe entire record, including briefs filed by the GeneralCounsel and Respondent, and on my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONThe parties stipulated that Tritac Corporationis an Il-linois corporation, and the wholly owned subsidiary ofCellu Products Company, a Delaware corporation.3 Thepleadings and stipulations of the parties establish that Re-spondent has a plant at Conover, North Carolina, whereit is engaged in the business of coating paper and plasticfilm.Further, the pleadings establish that during the 12-month period preceding issuance of the second consoli-dated complaint, a representative period, Respondentshipped products valued in excess of $50,000 directly topoints outside the State of North Carolina. The pleadingsestablish, and I find, that Respondent is an employer en-'Respondent's name appears as stipulated at the hearing.2The firstconsolidated complaint,which issued on March 20, 1984,contains additional allegations(G C Exh 1(q)) However, the GeneralCounsel hasargued onlyin favor ofthose allegationsin the second con-solidatedcomplaint,and, in her posthearingbrief, states specifically thatthe word "complaint"means thesecond orderconsolidating cases andconsolidatedcomplaint and the amendmentthereto (G C Exhs 1(z),1(cc))Accordingly, I have not consideredthose allegationsthat areunique tothe first consolidatedcomplaint2On October 5, 1983, Celluand itsTritac subsidiary were acquired bySealedAir Corporation, a Delaware corporation 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgaged in commercewithin themeaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe pleadings establish,and I find,that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's Certification and SubsequentBargaining SessionsFollowing a Board election on February 24, 1983,'which the Union won by a vote of 11 to 9, the Unionwas certified on March 4 as the representative of Re-spondent's employees in the following unit:All production and maintenance employees em-ployed by the Employer at its Conover, NorthCarolina facility, excluding all office clerical em-ployees, professional employees, guards, and super-visors as defined by the Act.5Thereafter, the parties participated in 13 bargainingsessions,the first on April 12 and the last on December15.6B. The Alleged Unlawful Refusal to Supply PolygraphInformation1.Company's asserted need for polygraph testingUnion representative Harold Huffman testified withoutcontradiction that during the second bargaining sessionon April 28, company representatives7 alleged sabotagein the plant, in that there had been loose belts on equip-ment.The Companysought theUnion's assistance in thematter.Huffman replied that the Union would not con-done sabotage or theft, if the Company could prove it.Company representativeDowd called Huffman onMay 26 and said that someone had tried to sabotage apiece of equipment. The Company was considering theuse of polygraph tests,and Dowd asked Huffman's opin-ion.The latter replied that the results of polygraph testswere not admissibleevidence in court, and that he wouldneed legal advice.A fewdays later,during the third bargaining sessionon June 2, Dowd produced a block of wood which, he*All dateshereinafter are in 1983 unless otherwise stated5G C Exh. 1(z), par9;G.C. Exh 2.The dates of thebargaining sessionswere April 12 and28, June 2and 23,August15 and 16,September7 and 8, October5, 11, 12, and 19,and December15 (G C Exh. 2)7The companyrepresentativeswere Roy DavidBaucom,then Re-spondent's vice president for humanresources, and Edward J. Dowd JrDowd wasamanagement consultantwho had been employed by Re-spondent as the chief negotiator to engage in bargainingwith the Union.He was involved in developmentof companyproposals,had authority tospeak on behalfof the Companyduring negotiations,and exercised thatauthorityThe pleadingsestablish that Baucom was a supervisor within the mean-ing of Sec.2(11) of the ActI concludethat Dowdwas an agent of Re-spondentwithin themeaningof Sec 2(13) of the ActJet Spray Corp,271NLRB 127 (1984);Gourmet Foods,270 NLRB 578 (1984),CahabaResources.Inc,268 NLRB 958, 959 fn 2 (1984)said, had been thrown into the equipment. Dowd saidthat the Company intended to hire an outside polygraphspecialist, theMadley Company, and announce to em-ployees that they would be tested in the areas of thiev-ery, alcohol, and drug usage on company property, andsabotage, during the week of June 6. Employees who re-fused to take the test would be given the option of re-signing or being terminated. Those who had lied accord-ing to the test results would be subject to disciplinaryaction.Union Representative Huffman objected to the propos-al, saying that the subject of drugs and alcohol had notbeen raised previously by the Company. He stated theUnion's intention to take legal action to defend the em-ployees.Polygraph tests were thereafter administered to com-pany employees. According to Huffman, 11 employees, 2of them salaried, were terminated as a result of thetests.82.The June 23 bargainingsessiona.Summary of the evidenceAt the fourth bargaining session on June 23, accordingtoHuffman, he went through the names of the 11 em-ployees, and asked company representative Dowd thereason that each had been terminated. Dowd replied thatthe answer lay within one of the four tested fields-drugs, alcohol, theft, or sabotage-but was unable toidentify the specific reason.Huffman then asked Dowd to explain how the test hadbeen administered. After receiving an explanation, Huff-man testified, he asked the Company for a copy of thetest, copies of written statements that the employees hadsupplied to the Madley Company, and the latter's recom-mendations toRespondent.Inaddition,Huffmanaverred, he wanted to know where "the needle" sup-posedly had indicated that the employees were lying,and all information concerning the tests. Joe Pierce, aunion committeemanwho was present at the June 23bargaining session,corroboratedHuffman's testimonyabout the nature of the Union's requests to the Company.According to Huffman, Baucom replied that he didnot have the polygraph reports with him and had notseen them, but that other people in the plant had seenthem. The Company had hired a polygraph specialist,and the matter was confidential company business. Huff-man replied that he might have to resort to court actionto protect the employees' rights.Company Representative Baucom testified that Huff-man "was just not really specific about what he wanted."On the other hand, Baucom also testified that Huffmanasked for "the polygraph test results." Baucom contend-ed that Huffman asked for "disciplinary records" of the8Company Representative Baucom testified that five employees wereterminated,and that three exercised their option to resignWith respectto three more employees,Baucom was uncertain whether they refused totake the polygraph test, but averred that they did resign Three other em-ployees simply faded to show up for work,and Baucom was unable tostatewhether these instances were related to the polygraph tests I con-sider it unnecessaryto resolvethe differences between Huffman's andBaucom's testimonies,in light of the allegations in the complaint. TRITAC CORP.527nine bargaining unit employeeswho had left the Compa-ny and for employee performance evaluations, but thatthese requests were either ambiguous or irrelevant.The Company's vice president said that he never"fully understood" what the Union wanted, but never re-fused to supply it. He told Huffman that he would haveto consult his attorney. Huffman said that he would callBaucom to set a date when he could look at the test re-sults,but never called.On the latter point, Huffman confirmed that he askedfor a date to see the polygraph reports, and that Baucomsaid he would have to see his lawyer. Huffman testifiedthat he could not remember whether he told Baucomthat he would call him for a date, or whether he actuallydid so.b.Factual analysisBaucom's testimony is inconsistent. There is little thatisunclear in a request for "polygraph test results" that,Baucom admitted, Huffman made. Moreover, Baucomnever explained how he could see], legal advice on a re-quest that he himself did not understand. On the otherhand, Huffman's testimony was repeated under cross-ex-amination,and was corroborated by another witness. Ac-cordingly, I credit Huffman's testimony about the speci-ficity ofhis requeststo the Company on June 23.I also credit Baucom's testimony, not denied by Huff-man, that the latter said he would call Baucom for an ap-pointment to see the polygraph information, but neverdid so.3.Filing and partial dismissal of original charge,appeal of dismissal, and issuance of first complaintAs indicated above, the original charge in Case 11-CA-10976 was filed July 29. The charge alleged viola-tion of Section 8(a)(1), (3), and (5) of the Act because ofRespondent's: (1) failure to meet at reasonable times; (2)taking unreasonable positions on issuesand/or surfacebargaining;(3) unilateral utilization of polygraph exami-nations and discipline of employees;(4) unilateral termi-nation of nine employees;9 and (5) failure to furnish in-formation for bargaining.' 0 On September 12 the ActingRegional Director for Region 11 dismissed the first fourallegationsnumbered above," but stated in a letter tothe Union with a copy to Respondent that this did "notaffect the remaining 8(a)(1) and (5) allegations containedin the charge."12 On the same date, September 12, com-plaint issued in Case 11-CA-10976,alleging that Re-spondent unlawfully refused to supply information to theUnion on polygraph testing of Respondent's employ-9David L Aiken, Tony A. Coffey, Steven D Coulbourne, Bobby RHare,Robert P. Nelson, Kenneth E Yount, John Cornwell, SteveDobur, and Jay WalkerL OG C Exh 1(a)11The charge in Case 11-CA-11112, filed on October 31, again al-leged surface bargaining(G C Exh 1(i)), and the second consolidatedcomplaint,which issued on May 3, 1984, alleged that Respondent hadbargained in bad faith with nointentionof reaching agreement (G CExh. 1(z), par 14).12RExh 6ees.13 The partial dismissal was appealed by the Union,and was sustained on January 31, 1984.144.October 5 bargaining sessionAs indicated above, the parties met on fouroccasionsbetween June 23 and the October 5session.15At thelattermeeting, the parties agreed that Huffman assertedthat it was his understanding that the Company wasready to bargain concerning the release of polygraph re-sults.Baucom testified that he told Huffman that theCompany had agreed to do so as part of a proposed set-tlementof the outstanding complaint, but that theUnion's attorney had disagreed with the proposed settle-ment and had appealed it. Accordingly, Baucom testifiedthat he told Huffman, the Company did not know wherethe matter stood at the moment. Huffman conceded thatthe parties disagreed on the then current status of thematter.Baucom testified that Dowd told Huffman the materialwas confidential because the employees had been toldthat the information would be revealed only to companyofficials.Further, Baucom told Huffman that the state-ments made by employees implicated other employees inthe bargaining unit, that the unit might be damaged, andthat the Company might be liable if it divulged such in-formation.Huffman corroborated this testimony, and Icredit it.Further, according to Baucom, Huffman then said thathe would defer any further discussion of the matter untilhe had a chance to consult his attorney. Huffman agreedthat it was possible that he said this. I creditBaucom'stestimony as to the way in which the matter concludedon October 5.Huffman testified that he had not received any infor-mation on polygraph testing by the time of the hearing.Baucom testified that the matter never came up betweenthe parties subsequent to the October 5 bargaining ses-sion.5.Legal analysis and conclusionsa.Employer's obligation to disclose relevantinformationIt is well established that an employer must provide abargaining representative with relevant information nec-essary for the proper performance of the representative'sduties.NLRBv.Acme IndustrialCo.,385 U.S. 432, 435-436 (1967).Where the request concerns conditions ofemployment within the bargaining unit,the request ispresumptively relevant.Pfizer,Inc.,268NLRB 918(1984). The Board has held that a request for informationas to the reasons an employer has disciplined employeesconstitutes a request for relevant information.GeneralDynamicsCorp.,270 NLRB 829 (1984).As the polygraphinformation requested by the Union in this case presum-ably contained the reasons that at least some of them hadisG.C Exh 1(c)14 Stipulationof theparties15August 15 and 16 and September 7 and 8. 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen discharged, I conclude that it constituted relevantinformation.b. Issue of confidentialityThe duty of disclosure is not absolute, however. InDetroitEdison Co.,218 NLRB 1024 (1975), enfd. 560F.2d 722 (6th Cir. 1977), vacatedand remanded440 U.S.301 (1979), the company administered aptitude tests toemployees with the promise that the test scores wouldremain confidential. The tests and test scores were keptin the offices of the company's industrial psychologists,who deemed themselves ethically bound not to revealthem to management or union representatives.The unionrequested all the materials, and, although the companysupplied some of it, it declined to turn over the actualtestbattery and the scores of eachapplicant.Later,during an arbitration proceeding, the company offered toturn over additional information, and the scores of indi-vidual applicants who signed waivers releasing the psy-chologists from their pledge of confidentiality. The uniondeclined to seek such releases. The Board held that thecompany's refusal to supply the materials violated Sec-tion 8(a)(5) and (1), and ordered the respondent uncondi-tionally to turn over the test and test scores to the union.The Board's order was enforced by the Court of Appealsfor the Sixth Circuit.The Supreme Court disagreed. The Court noted that"[t]he sensitivity of any human being to disclosure of in-formation that may be taken to bear on his or her basiccompetence is sufficiently well known to be an appropri-ate subject of judicial notice." 440 U.S. at 307. Accord-ingly, the Court stated, "[t]here aresituationsinwhichan employer's conditional offer to disclose may be war-ranted," and concluded that this was one such case. Id.The Court concluded that the Board's order requiringthe company unconditionally to disclose the employeescores to the union was erroneous, and vacated the orderof the Sixth Circuit Court of Appeals. Thereafter, theBoard reached a similar conclusion on the issue of confi-dentiality of employee medical records.Johns-ManvilleSales Corp.,252 NLRB 368 (1980).In other cases, the Board has based a fmding of confi-dentiality in part on the employer's interest in protectingtrade secrets, t 6 and on a private study prepared in con-templation of litigation.GeneralDynamics Corp.,268NLRB 1432 (1984).In the instant case, the requested polygraph recordspresumably include employee responses to questions in-volving use of drugs or alcohol, and crimes such as theftand sabotage. Such records may well include instances ofhospitalization or incarceration. The sensitivity of anyhuman being to disclosure of such information is at leastas well known as the sensitivity to disclosure of evidencerelating to an individual's competence, cited by theCourt inDetroit Edison.It is true that the information requested by the Unionwas not kept exclusively by the polygraph testing com-pany, unlike the retention of the aptitude test scores bythe company psychologists inDetroitEdison,and wasdisclosed to management representatives. However, inthis case the employees were promised only limited con-fidentiality, in that the Company assured them that theinformation would be disclosed only to plant officials. Insimilar circumstances, where medical records were dis-closed to various persons in the supervisory hierarchy,the Board held that there nonetheless existed "a legiti-mate aura of confidentiality."Johns-Manville Sales Corp.,supra at 368.In addition, the Company has asserted an interest inprotecting itself against potential liability in the event ofdisclosure.In these circumstances, I conclude that the polygraphinformation requested by the Union was confidential.c.Employer's obligation on receipt of a request forconfidential informationThe Board has concluded that an employer who, onreceipt of a request for both confidential and nonconfi-dential information respondswith a blanket refusal,thereby violates Section 8(a)(5).17 The Board furtherconcludes that the appropriate remedy in such circum-stances is to require the parties to bargain in good faithin an attempt to reach an accommodation of their respec-tive interests with respect to the confidential information,and to require the employer to furnish the nonconfiden-tial information to the Union.18Information about which an employee has a right toprivacy, such as medical records, is not quite the same.InJohns-Manville Sales Corp.,supra, the Board statedthat in such circumstances "[t]he privilege in question be-longs to the employees and not to the Respondent." 252NLRB at 368. Nor does it belong to the Union. I submitthat requiring the parties to bargain over a privilegewhich does not belong to either of them is an inappropri-ate remedy. Instead, the employer should be required torelease the information to the Union on receipt of au-thorization from the employee who is the subject of theinformation. 19Respondent, in its posthearing brief, states that "[t]heunion madeno proposal toward protecting the privacyof the employees." This statement appears to argue thata union demand for relevant, confidential information issomehow inadequate unless it proposes a resolution ofthe confidentiality issue. This puts the matter backwards.A union has no way of knowing to what extent, if any,employer records of employees contain confidential in-formation.Such information is peculiarly within theknowledge of the employer, and it is the latter's responsi-bility to assert it. Utilizing the Supreme Court's languageinDetroit Edison,which is repeated by the Board inMin-nesotaMining Co.,supra, on receipt of such a demand16Colgate-PalmoliveCo, 261 NLRB 90 (1982);Borden,Inc, 261NLRB 64(1982),Minnesota Mining Co,261 NLRB 27 (1982), enfd. subnomOilWorkers Local 6-418 Y. NLRB,711 F 2d 348 (D C Cir 1983),Plough,Inc,262NLRB 1095 (1982);Kelly-SpringreldTireCo.,266NLRB 587 (1983)17Authoritycited in fn 1618 Ibid19 SeeJohns-Manville Sales Corp,supraSee alsoN J Bell TelephoneCo.v.NLRB,720 F 2d 789 (3d Cir 1983), denying enf 265 NLRB 1382(1982) TRITAC CORP.529the employer must make a "conditional offer to dis-close" 261 NLRB at 30.This procedure is all the more appropriate herein be-cause confidentiality is also based on Respondent's assert-ed interest in protecting itself against liability in theevent of disclosure How could the Union possibly knowthe potential ground for such liability when it does noteven know the information in the first place?According-ly,where confidentiality was grounded on the employ-er's interest in protecting the privacy of a study preparedin preparation of litigation,the Board held that the re-spondent's "complete refusal"to honor a request for thestudy was violative of Section 8(a)(5) and(1).GeneralDynamicsCorp.,supra.20In this case,as noted above,confidentiality is basedboth on the employees'right to privacy,and on the em-ployer'sasserted right to avoid liability for disclosure.The case is thus similar toMinnesotaMining Co., Col-gate-Palmolive Co.,andPlough,Inc.,supra.However, inthose cases,the Board found that the respondent hadviolated the Act by refusing to turn over medical datathat did not contain characteristics identifying particularindividuals.The reason for the exclusion of identifyingcharacteristicswas the fact that the union's responsibil-itiesdid not require such individual knowledge.In thiscase,however,the Union does need to know the poly-graph information concerning each employee,because itsstated objective is to defend each employee against thediscipline imposed on him or her by Respondent. It isobvious that this is impossible without knowing thenames of individual employees and the supposed deroga-tory information about them contained in the polygraphrecords.I therefore conclude that Respondent's appropriate re-sponse to the Union's request for polygraph informationwould havebeen anoffer to submitsuch informationconditioned on employee consent in all cases where thecompany asserted no right to protect itself against liabil-ity, and,as to cases in which it did assert such a right, anoffer to bargain with the Union in order to accommodatetheir respective interests,with the further condition thatthe employee's consent be obtained.Inasmuch as Respondent made no such conditionaloffer,itwould appear that its refusal to honor theUnion's request was violative of the Act.d.Thewaiver issueThe record, however,contains evidence that raises theissue of whetherthe Unionwaived its right to this infor-mation.The creditedevidence shows that union repre-sentativeHuffman told company representatives, duringthe June 23 bargaining session, that he would call tomake an appointment to see the polygraph information,but did not make the call.The Uniondid file a charge on July 29 alleging, interalia, that theCompany'sfailure to provide informationfor bargaining was violativeof the Act. This was fol-lowed by fourbargaining sessions.Thereafter,there wasa partial dismissal of allegations in the charge unrelatedto thealleged failureto provideinformation,issuance ofcomplainton the latter,an appealof the partialdismissal,and, apparently,some settlementdiscussion. At the Octo-ber 5 bargaining session,the partiesdisagreed on thestatusof the matter. Huffman said that he would deferdiscussionof the subject until he had an opportunity toconsult his attorney,and the matter was never againraised during the bargaining sessionsthat followed.The right to relevant information is a statutory right,and waiver of such right may not befound unless thewaiver isexpressed in clear and unmistakable language.Proctor & Gamble Mfg. Co.,603 F.2d 1310, 1317-1318(8th Cir. 1979), enfg. 237 NLRB 747 (1978), and author-ity citedtherein."Even when the partiesconsciously ex-plore the matterduring negotiationsand the contractfails to touch upon it,somethingmore is required beforethe unionwill be held tohave bargained away its rights,name,a conscious relinquishmentby the union, clearlyintended and expressed."PerkinsMachineCo.,141NLRB 98, 102 (1963), enfd. 326 F.2d 488 (1st Cir. 1964).The record in thiscase isdevoid of any evidence thattheUnion consciouslyrelinquished its rightto the re-quested information.AlthoughHuffman failed to call theCompany after the June 23session,he did not withdrawhis request for the information, and, indeed,filedacharge on July 29 based,in part,on the Company's fail-ure to supply theinformation.Thereafter,the parties meton four separate occasionsprior to the October 5session,and the Company could have supplied theinformation orcould havemade aconditioned offer to doso duringthose sessions.Instead,itremained silent on the issue.Respondent argues,in its posthearingbrief,that the par-ties put the matter "onice" pendingthe Union's appealof theRegionalDirector'spartialdismissal.But thatappeal concerned the RegionalDirector'sdismissal ofother allegationsin the charge. As for thesubject 8(a)(5)allegation,complaintissued inCase 11-CA-10976 onSeptember 12. It alleged that Respondent violated Sec-tion 8(a)(5) and(1) by refusing to provide the Unionwith the results of the polygraphexaminations.21Re-spondentreceived a copy of theRegional Director's par-tialdismissalof the chargethat stated:"However, thisdoes not affectthe remaining Section 8(a)(1) and(5) alle-gations inthe charge."22AlthoughHuffman toldthe companyrepresentative onOctober 5 that he would defer furtherdiscussion of theissue untilhe had an opportunityto consult with his at-torney, this did not constituteconscious relinquishmentof the Union's statutory right to the information. Defer-ral does notconstitute abandonment.In a similar case inwhich the company contended that the union first raisedand then abandoned its demand for information, the FirstCircuit stated that the "sparse bargaininghistory" didnot containevidence of a "clear andunmistakable"waiver by the Union.CommunicationsWorkers Local1051 v.NLRB,644 F.2d 923 (1st Cir. 1981), enfg. 250NLRB 47 (1980).Respondent's"on ice" theory appears to be that theparties,on October 5, somehow settled theoutstanding20 268NLRB at 143321G CExh 1(c)22 R Exh 6 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcomplaint that issued on September 12. It is well estab-lished, however, that "the Board alone is vested withlawful discretion to determine whether a proceeding,when once instituted,may be abandoned."RobinsonFreight Lines,117NLRB 1483, 1485 (1957), enfd. 251F.2d 639 (6th Cir. 1958).23e.ConclusionFor the foregoing reasons,I conclude that Respond-ent, by its failure to respond to the Union's request forconfidential information with an offer to submit such in-formation conditioned on employee consent in all casesinwhich Respondent asserted no confidentiality interestof its own; and,in the instances in which it did assertsuch an interest,by its failure to offer to bargain with theUnion in an effort to accommodate their respective inter-ests,subject to receipt of employee consent,thereby vio-lated Section 8(a)(5) and(1) of the Act.This conclusion is consistent with the recent decisionof the United States DistrictCourt fortheMiddle Dis-trict of Georgia holding that a polygraph examination isnot a valid test of whether a person is answering ques-tions truthfully,and that discipline or discharge of a mu-nicipal employee based in whole or in part on such a testresults in denial of due process.FreddieHester V.City ofMilledgeville,,598 F.Supp.1456, (M.D. Ga. 1984).C. AllegedUnlawfulRefusal toSupply Informationon Costs of Insurance1.Summary of the evidenceThe Company provided life and disabilityinsurancefor its employees. According to Company RepresentativeBaucom,the Company was "self-insured" with respectto the disabilityinsurance.I infer from this testimonythat Respondent utilized aninsurancecarrier for the lifeinsurance.The partiesengaged inbargaining over wages in thetenth session,on October 11. In connection with a wageproposal, the Company offered an increase in life insur-ance benefits of $500 per employee, and an increase indisability benefits of $2.50 per week. According to com-pany representativeBaucom,the latter offer was in-creased to $5 the next day.Union representative Huffman testified that he askedon October 11 what the cost of the increase was to theCompany. The company representatives said that theydid not know, but that itwas nominal.On October 12,Huffman saidthat he wanted to put the cost of the insur-ance increase "elsewhere" in employee benefits, andagain askedthe cost of the increase in life and disabilityinsurance.The company representativesagain repliedthat they did not know. Huffman agreed on cross-exami-nation that the cost was "probably nominal."The testimonies of the company representatives arenot entirely consistent. At one point,Baucom's testimonyreads as follows:We never really fully understood that he [Huffman]was making a specific demand for the information.Itwas like a point of inquiry, you know, "What'sthe cost of this?"Elsewhere, Baucom agreed that Huffman asked for "thecost" of the insurance benefit increases, and repeated thisrequest in the next session.With respect to the cost of the lifeinsurance increase,Baucom testified that Respondent simply could not go toits insurance carrier and ask the cost of "a $500 improve-ment to life insurance on a very small piece of a verylarge contract very easily." The work engaged in by ac-tuaries is "a long process and is very tedious and meticu-lous work."Because of the fact that Respondent was self-insuredon disability insurance, Baucom asserted, the requestedcost of the addition was "very difficult to compute. Youcan have a small cost factor . . . this year, and next yearit can just go right out of sight."With respect to the costs of both kinds of insurance,Baucom said that he was "not sure it is even possible" tocomply with the Union's request, and that the Company"didn't really know how to get that information." TheCompany had engaged in "a great deal of analyticalwork" to "cost out" the variouswage proposals.Baucom maintainedthat the Company refused to complywith the request for insurance information only to theextent that it was "unable" to do so. Company negotiatorDowd flatly denied that the Company ever refused tosupply the information.2.Factual and legal analysisThe evidence clearly shows that, during negotiationsover economic matters, the Company offeredincreasesin life and disability insurance. It is also clear that theUnion asked for the cost of the increases, saying that itwanted to apply that cost elsewhere to employee bene-fits.Also, there is no doubt that the Company failed orrefused to supply the information. The cost, as concededby Huffman, was "nominal," although the exactmeaningof this adjective is not indicated in the record.Knowledge of the cost of life and disabilityinsuranceprovided to employees is reasonably necessary to thefunctioningof a collective-bargaining representative.Borden, Inc.,235 NLRB 982 (1978), enfd. in relevant part600 F.2d 313 (1st Cir. 1979).24 I conclude that the rel-evance of such knowledge is not vitiated by the fact thatthe cost was "nominal." It is not clear whether Respond-ent contended it was "nominal" in connection with itsoverall insurance costs, or "nominal" if used toincreaseother employee benefits. The Company submitted vari-ous wage proposals. The vagueness of the characteriza-tion of the insurance cost as "nominal" makes it unwar-ranted to conclude that, if Huffman had decided to applythe cost of the insurance to one of the Company's wageproposals to increase the amount, the result would havebeen so negligible as to have had no effect on the bar-gaining process. Accordingly, the information was pre-sumptively relevant.23 SeePanoramic Industries,267 NLRB 32, 39 (1983)24 Cf EI du Pont & Co,271 NLRB1245 (1984) TRITAC CORP.531With respect to the burden imposed on Respondent bythe request for life insurance data, Baucorn never con-tended that it was impossible to ascertain this figure. Hesimply asserted that the Company could not go to itscarrier and ask for the cost, although the reason that itcould not do so is unstated. Apparently, it was the factthat the work of actuariesis long,tedious, and meticu-lous Similarly, the company representative did not con-tend unequivocally that the disability information wasimpossible to obtain. He simply asserted that it was "dif-ficult to compute" because of the Company's self-insuredstatus.And, apparently with respect to the costs of bpthinsurance proposals, Baucom variously asserted uncer-tainty about the way to get the information, and doubtthat it was possible to do so. Respondentargues in itsposthearing brief that union representative Huffman "wasin asgood a position as the company to estimate the [in-surance] cost"-an argument that is. plainly wrong.Respondent citesKorn Industries v.NLRB,389 F.2d117 (4th Cir. 1967), enfg. in part 161 NLRB 866 (1966).In that case, the Board had rejected the company's argu-ment that the requested data (employee names, classifica-tion,wage rates, and seniority positions) did not exist onthe ground that no proof had been advanced in supportof this contention.Moreover, it was clear from the re-spondent's proposals that at least some of the informationexisted, and the Board held that the company violatedthe Act to the extent that it failed to furnish the informa-tion that did exist. The court reversed the Board on thispoint, holding that the Board's finding that the companyhad not supplied all the information that it had was notsupported by substantial evidence. Included in thecourt's opinion is the dictum, relied on by Respondent,that an employer "cannot be required to furnish informa-tion which is not available to it." 389 F.2d at 123.On the facts in this case, it is by no means clear thatthe information requested by the Union was not "avail-able" to the Company. Moreover, the Board and thecourts have imposed on employers the responsibility toengage insome effort to comply with requests for rele-vant information.InBorden, Inc.,supra, the union, inter alia, requestedthe cost of insurance for unit employees, and the compa-ny responded with the average corporate cost per em-ployee. The Board noted that at least some of the infor-mation requested by the union was already available tothe company, and added the following statement:Moreover, even if some of the information was un-available in the form requested, the recordindicatesthat Respondent fell short of its obligation to makea reasonable effort to obtain this information, or toexplain or document the reasons for its unavailabil-ity. [235 NLRB at 983.]Accordingly, the Board concluded, the company violat-ed Section 8(a)(5) and (1) by failing to provide the Unionwith the requested information. 235 NLRB at 984-985.The decision of the Court of Appeals for the First Cir-cuit, enforcing this portion of the Board's decision, con-tains the following passage:... Despite the Union's persistent requests for theLeominster (unit) costs, [the company representa-tive] did not attempt to obtain further informationfrom Company headquarters as to reasons why thecorporate costs could not be allocated nor did heexplore alternatives.The blanket refusal of the Company's chief nego-tiator to do more than repeat to the Union theCompany's statement that unit figures were notavailable does not evince a good faithbargainingeffort. . . . [600 F.2d at 317.]InChesapeake & Potomac Telephone Co.,259 NLRB225 (1981), enfd. 687 F.2d 633 (2d Cir. 1982), the Boardaffirmed the administrative law judge's finding that thecompany representative's testimony about the difficultyof obtaining the requested information was "vague, sec-ondhand, and contradictory." 259 NLRB at 231. This isa fair characterization of Respondent's position in thisproceeding. The finding inChesapeake & Potomacwascitedwith approval in the decision of the Court of Ap-peals for the Second Circuit enforcing the Board'sOrder. 687 F.2d 638.The Court of Appeals for the District of ColumbiaCircuit has also rejected claims than an employer's obli-gation to provide information was too burdensome,noting that such matters can be dealt with at the compli-ance stage of the proceeding.OilWorkers Local 6-418 v.NLRB,711 F.2d 348, 363 (D.C. Cir. 1983), enfg. 261NLRB 27 (1982), 261 NLRB 64 (1982),.and 261 NLRB90 (1982).25For these reasons, I conclude that Respondent, by fail-ing to submit the requested information on costs of insur-ance to the Union, thereby violated Section 8(a)(5) and(1) of the Act.D. The AllegedUnilateral Increase in Starting Wageson October 121.The 10th and11th bargaining sessionsa. Summary of the evidenceAt the ninthbargaining session onOctober 5, theUnion presented an economic proposal that included awage increase. The testimonies of the witnesses establishthat, at the next session on October 11, Company Nego-tiatorDowd told the union representatives that the Com-pany's starting or entry level wage rates were not com-petitivewith the rest of the industry, according to asurvey.Accordingly,Dowd stated, the Company wasexperiencing a high turnover rate and proposed to in-crease starting rates quickly.UnionRepresentativeHuffman askedwhat theamounts of the increases would be, and the job classifica-tions to which they would apply. Dowd replied that theas Respondent has notset forthin thisrecord any of thedetails of bur-densomenessdescribed inWestinghouseElectricCorp.,129 NLRB 850,859-861,866 (1960) InMcCulloch Corp,132 NLRB 201, 208-209 (1961),the factsare distinguishable, and the trial examiner appears to have reliedon a rationaledifferent from that set forth by the Boardand affirmed bythe courtsin the more recent cases cited above 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCompany had not made its determinations on these mat-ters yet, but that the increases would probably rangefrom 0 to 10 percent.The evidence is conflicting about what was said nextin the 10th session. According to company negotiatorDowd, Huffman responded to Dowd's statement byaverring that the Union's proposal was based on "singlerates . . . and words to the effect that [the Union] hadno objection to a training rate." Dowd asked Huffmanfor suggestions, but the union representative did not giveany.Dowd testified that he took Huffman's silence andlack of objectionas agreementwith the Company's pro-posal.Company Representative Baucom described Dowd'sannouncement about starting rates, Huffman's questions,and Dowd's responses theretoin a mannersimilar toDowd's. Baucom's testimony at this point reads as fol-lows:And then there was no response by Mr. Huffman atall.At that point Mr. Dowd said, "What next?" AndIbelieve the union caucused and came back in anddiscussed other subjects. The starting rates reallynever came up again in that session.Baucom immediately corrected this testimony, andcontended that, after other subjects had been discussedand the Union had caucused, Huffman said, "We're onlyinterested in proposing the single rate structure for fullyqualified employees. Until that time you can pay them atrainingrate." Baucom asserted that he took this to meanthat the Union was "not concerned" about negotiating a"training rate," but only about the "top rate" after em-ployeeshad qualified.Asked on cross-examinationwhether Huffman said that it was all right for the Com-pany to implement new starting wage rates without con-sulting the Union, Baucom replied, "Not directly."On cross-examination,Huffman described the wagepattern in the industry as one of both single and progres-sive rates.At the time of the negotiations in this case,Respondent had a progressive rate structure, wherebythe employees received quarterly increases. In the bar-gaining processin this case, however, each party wasusing a singlerate structure, i.e., each was proposing onerate to which the other did not agree.Huffman describeda "startingrate" as one that contin-ues from thebeginningof employment until the end ofthe probationary period, 60 to 90 days, depending on theterms of the contract. A "training rate," on the otherhand, is one that continues beyond the probationaryperiod until the employee is qualified A training rate is"separate and distinct" from a starting rate, according toHuffman. The Union's wage proposal set forth the rateto be paid a fully qualified employee after training. Huff-man denied that he was thereby telling the Companythat the Union did not care what it did about startingrates.He did not recall telling Dowd that the Companycould pay atrainingrate, and denied that either partywas talking about training rates.As described above, when Dowd proposed an increasein starting rates, Huffman asked for the amounts and ap-cated by the witnessplicable classifications.When the Company said that itdid not have this information,Huffman saw no reason togive a response,because he"didn'tknow what theywere even talking about."He denied that Dowd askedhim for suggestions.Huffman acknowledged telling anemployee at a membership meeting that he did notobject tothe Company's giving the employee his quar-terly raise.As noted above,Huffman stated that theCompany had a rate structure providing for quarterly in-creases during the time that the negotiations were takingplace.Joe Pierce,a union committeeman,was present at thehearing at the request of counsel for the General Coun-sel, but was not called by her. Instead,he was called byRespondent,and questioned concerning notes that hetook during the bargaining sessions.The notes of onesession read as follows:Company said their wages were low according tosurvey. They were going to raise them zero to tenpercent on starting rates. He said, what classifica-tion and what percent is to be applied to this orthose rates.The company said that they hadn'tworked the details out, but would let us know .26Pierce testified that the notes in question were madeduring the bargaining session, but that thelanguagegiven above was added to his notes at a later time justbefore he gave an affidavit to a Boardagent.With re-spect to a similar addition to his notes for the followingday, Pierce said that he did this so that he could "re-member it," and that no one had told him what to putinto his notes, or what to say to the Board agent. He didnot take complete notes at the time of the bargaining ses-sions,because he believed that he would need them onlyfor the nextsession.b.Factual analysisThe evidence is undisputed that the Company pro-posed an increase in "starting rates." None of the compa-ny witnesses contended that it proposedan increase in"training rates." It is also clear that the Union asked forthe rates and the employees involved, and that the Com-pany said only that it had not yet made thesedetermina-tions, but that the increases would be from zero to 10percent. I also accept Huffman's unrebutted testimonydistinguishing starting rates from training rates.Respondent's evidence to the effect that Huffman toldthe Company that he had no objection to itsincreasingstarting rates is unpersuasive. In the first place, none ofRespondent'switnesses testified that he said this, andBaucom agreed that Huffman did not say so "directly."Respondent's argument that Huffman did so indirectlyby a reference to trainingratesisnot compelling. In thefirst place,Dowd alleges a statement from Huffman only"to the effect" that the Union did not object toa trainingrate (not to an increase thereto). Baucom first testifiedthat there was no response from Huffman after Dowd'sstarting rate proposal.He then added, however, that26Notes read into the record by Respondent's counsel, and authenti- TRITAC CORP.533Huffman said he had no objection to a training rate afterthe parties had discussed other subjects. The recordshows that the other principal subject during the 10thbargaining session was the Company's wage proposal inresponse to the Union's proposal, wherein the Companysuggested a decrease in the "top rates." Each partycalled the other's proposal "ridiculous."Huffman did not recall saying anything about a train-ing rate.It is highly improbable that the union represent-ative, an experienced negotiator, would have agreed to aunilateralchange by the Company on a subject overwhich the parties were then engaged in intense negotia-tions.27Because of this improbability, the inconclusive-ness of the evidence on what was said about trainingrates,and the undeniable difference between trainingrates and starting rates, I conclude that Huffman did not"indirectly" tell the Company that he had no objectionto an increase in starting rates. All that happened wasthat the Company made an incomplete statement about aproposed increase in starting rates.When it failed to re-spond to Huffman's inquiry concerning the rates and em-ployees involved, Huffman remainedsilent.282.The starting rateincrease and 11th bargainingsession,October 12a.Summaryof the evidenceCompany Representative Baucom testified that, at theend of the 10th bargaining session onOctober 11, theCompany looked at its wage surveydataand turnoverrate and"made the adjustments" the next day,i.e., in-creased starting rates.The 11thbargaining session tookplace in the afternoon of the next day. Company negotia-torDowd gave union representative Huffman a noticefrom the company bulletin board announciing increases instarting rates for all classifications in the plant. Dowdsaid that the increases averaged about 5.3 or 5.4 percent,and that this represented a "balanced approach,"consid-ering the Company's proposed reduction in "top rates."Baucom contended that,althoughHuffman talkedabout insurance and other subjects,he did not protest thestarting rate increase at that time. Dowd,on the otherhand,testified that Huffman objected to the "action thathad been taken." The company negotiator replied that hehad interpreted Huffman's silence during,the prior ses-sion as agreement with the Company's proposed in-crease.Huffman testified that hedid object,although notstrenuously,and said that he would submit a counter-offer.b.Factual analysisThe evidence is clear that the Company increasedstarting rates on October 12, and then notified the Union27The fact that Huffman told an employee that the Union had no ob-jection tothe employee's receiving his regular quarterly increase hasnothing todo with the subject of thebargaining,nor is there any evi-dence thatthis statementwas made atthe time of the 10th and 11th bar-gaining sessions28 Itisunnecessary to rely on Pierce's notes to reach these conclu-sionsThosenotes in anyevent merely recite the Company's starting rateproposal,Huffman's inquiries, and the Company's responsethereto-asestablishedby other witnessesof the rates and employees involved. Because Baucomwas contradicted by both Dowd and Huffman, I do notcredit his testimony that Huffman failed to protest thisaction, and, instead, find that Huffman did protest.293.The 12th bargaining session and the filing ofchargesAt the 12th bargaining session about a week later onOctober 19, Huffman proposed that the Company re-scind the starting wage increases, and apply the amountsthereof against the Company's proposed decrease in toprates.Dowd told Huffman that the latter had alreadyagreed to the increase in starting rates. Huffman deniedthis, saying that the parties had "signed and stamped"everything that had been agreed on, and that the Compa-ny could not point to any such agreement on startingwages. The parties, in fact, did sign and date agreementon various articles as they were made. Although agree-ments of this nature are in evidence, there is no suchagreement concerning a starting wage increase.30Huffman said that he was going to file charges, andDowd replied, "Go ahead and file your charges. You'llget about as far as you did the last time you filedcharges." On October 31, the Union filed a charge thatthe Company had unilaterally changed wage rates andhad engaged in surface bargaining.314.Factual andlegal analysis and conclusionsIt iswell settled that "an employer'sunilateral changein conditionsof employmentunder negotiation is . . . aviolation of Section 8(a)(5), for itisa circumvention ofthe duty tonegotiatewhich frustrates the objectives ofSection 8(a)(5)."NLRB v. Katz,369U.S. 736, 743(1962).32The principle exception to thisrule is where29 Respondent again elicited testimony from Pierce about what Piercesaid in his notes about this session As before, I have not relied on thosenotes30 In response to a question on cross-examination as to whether theparties had "sign[ed] off" on "groundrules,"Huffman replied in the neg-ativeHowever, in G C Exh 4, a group exhibit, the first document readsas followsDuring the course of contract negotiations, the Company and theUnion will initial those articles which are mutually agreed uponHowever, the Company or the Union may alter, change, add to ordelete from, or withdraw any proposal or any article pnor to accept-ance by the Company or ratification by the employeesThis document is purportedlysignedby Huffman and Dowd, and isdated June 2 Huffman was shown the document on cross-examination,said that he had agreed to it, and that it applied to "anything that was onthe table "Many of the remaining documents in the group exhibit consist ofsigned and dated agreements of the parties on various articles Each suchagreement is stamped with thelanguage ofthe first document, statedabove Other documents are company proposals on which there was noagreement (G C Exh 4)I conclude that the signaturesare genuine,and that the documents rep-resent the agreements of the parties on various datesSiG C Exh 1(i)32 See alsoOld Man's Home of Philadelphia,265 NLRB 1632 (1982),revd on other grounds 719 F 2d 683 (3d Cir 1983),European Parts Ex-change, 270 NLRB 1244 (1984),Great Lakes Coal Co,268 NLRB 1207(1984) 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe parties have reachedan impasse.However, there isno issue of impasse in this case-on the contrary, theCompany asserts that the parties reached agreement.The evidence does not support this argument. Al-though the parties had "signed and stamped" articles onwhich they had previously agreed, and although at leastsome of these agreements are in evidence, there is noneconcerning a starting wage increase. There is, therefore,no documentary evidence in support of the Company'sposition that agreement was reached, although docu-ments manifesting other agreements are in evidence.What actually happened is that the Company an-nounced that it proposed to increase starting wages.When union agent Huffman asked the amount of the in-creases andthe employees involved, the Company saidthat it had not yet made these determinations. Respond-ent's argument,in effect,is that Huffman's silence in theface of this response gave the Company carte blanche tomake any change in starting wages that it wished tomake.In essence,the Companyargues that Huffman'sconduct amounted to waiver by silence.This argument is also devoid of merit. As the Court ofAppeals for the Ninth Circuit has stated, "An employermust give express notice of specific proposals before im-plementing unilateral changes."American Distributing Co.v.NLRB,715 F.2d 446, 451 (9th Cir. 1983), enfg. 264NLRB 1413 (1982). In light of the Company's failure toanswer Huffman's inquiries about the amount of the in-creases and the employees to whom they applied, Re-spondent did not make a "specific" proposal.As the Court of Appeals for the Sixth Circuit hasstated with respect to similar facts, "[t]he union's silencein the face of [the employer's] erroneous legal claimsdoes not constitute a clear and unmistakable waiver."Park-Ohio Industries v.NLRB,702 F.2d 624, 628-629(6th Cir. 1983), enfg. 257 NLRB 413 (1981).Finally, itmust be noted that Respondent, after itsbrief and incomplete statement to the Union on October11,promptly instituted the starting rate increases thenext day prior to the afternoon bargaining session. Insimilar circumstances,the Court of Appeals for the FifthCircuit, citing two of its own prior decisions and onefrom another circuit, has stated as follows:The company's second defense . . . is that theunion waived its right to bargain over the layoffs byfailing to protest them. It is, however, well estab-lished that a union cannot be held to have waivedbargaining over a change that is presented to it as afait accompli [authority cited]. "An employer mustat least inform the union of its proposed actionsunder circumstanceswhich afforda reasonable op-portunity for counterargumentsor proposals" [au-thority cited]. ("Notice, to be effective,must begiven sufficiently in advance of actual implementa-tion of a decision to allow reasonable scope for bar-gaining. . . Notice of a fait accompli is simply notthe sort of timely notice upon which the waiver de-fense is predicated.") [Citations omitted.] Simplyput, a unioncannot be found to have waived bar-gaining whenitnever had an opportunity to bar-gain.[Gulf StatesMfg. v.NLRB,704 F.2d 1390,1397 (5th Cir. 1983), enfg. in part and denying inpart 261 NLRB 852 (1982).]I therefore conclude that, because Respondent did notsubmit a complete and specific offer for an increase instarting wages, and because it failed to give the Union anadequate opportunity to bargain over the matter, theUnion did not waive its right to bargain over this issue.Accordingly, by its unilateral increase in starting wagerates on October 12, Respondent thereby violated Sec-tion 8(a)(5) and (1) of the Act.F. Alleged Unlawful Change in Pension Plan1.Factual summaryThe complaint alleges that, about December 15, Re-spondent "unilaterally changed the pension plan applica-ble to its employees."According to Union Representative Huffman, the par-ties agreed to a pension plan during the October 12 bar-gaining session. This was a plan already in effect at otherplants owned by Cellu Products Company. Included inthe eligibility provisions were requirements that a partici-pant be 25 years of age, and not be included in a collec-tive-bargaining unit.33Huffman said that he believedthat the company representatives agreed to delete thesetwo provisions, but that it was "not signed out." TheCompany was going to prepare a new document withthese deletions, which would be signed at a later date.Company negotiator Dowd acknowledged that theCompany agreed to delete the requirement that a partici-pant not be a member of a collective-bargaining unit, butdenied that the Company ever agreed to waive the agerequirement, and denied that the parties had ever "signedoff" on the agreement. Baucom referred to a "verbalagreement to strike the non-union clause," and concurredwith Dowd that the parties had not "signed off' on thematter. Baucom also testified that "no benefits had actu-ally accrued to any union member, [and] there was noone actually in the pension plan at that time at Tritac."There is no signed article, evidencing agreement on apension plan, included in the other articles signed by theparties.34As set forth above, Sealed Air Corporation acquiredCellu Products Company and its Tritac subsidiary onOctober 5. Baucom testified that Sealed Air became ac-tively involved in management in mid-December. SealedAir decided to terminate the existing pension plan, be-cause certain of its provisions violated Federal rules gov-erning pension plans, and to substitute a new plan begin-ning January 1, 1984.Accordingly, Dowd called Huffman about December13, and the parties held their last bargaining session onDecember 15. The company representatives said thatSealed Air had taken over, and that the existing plan didnot meet Federal regulatory requirements. The Companypresented Huffman with a different plan that, they said,was in effect between the Union and another company88 G C Exh 4,unionattachment 8, "Your Retirement Plan .Cellu-Products CompanyRetirementPlan Il," p 2.34 Supra, fn 30 TRITAC CORP.535plant at Paxinos, Pennsylvania. This plan did not havethe eligibility requirements to which the Union had ob-jected with regard to the original plan presented by theCompany.35 The company representatives said that itwas a better plan, and Huffman agreed on cross-examina-tion that it was"probably"better.Huffman replied to the company representatives thatthey already had agreed on a plan, and that he wouldneed time to prepare a counteroffer. Dowd becameupset, and said that the substitute plan was the one thatwould be installed January 1, according to Huffman.Baucom deniedthat either company representative eversaid this, and denied that the "Paxinos Plan" was everput into effect at Tritac.Under date of December 21, Huffman wrote Dowdsaying that he had not had time to prepare a counterpro-posal because of his busy schedule.362.Legal analysis and conclusionIt is doubtful that the parties ever agreed to a pensionplan.Huffmanstated only his belief that the Companyhad agreed to delete both the age and nonunion require-ments from the original plan, whereas Dowd denied thatthe Company ever agreed to waive the age requirement.Baucom's testimony-that the Company had agreed "tostrike the non-union clause"-tends to support Dowd.There is no documentary evidence of any such agree-ment, and, in any event, the parties signed a provisionthat allowed them to withdraw agreed-on provisionsprior to acceptance.37 No pension plan was ever begunfor the employees at the Tntac plant.It is therefore clear that Respondent did not, as allegedin the complaint, change a pension plan "applicable to itsemployees."The originalplan was eithersubject to fur-ther negotiation, or, if agreed on, was withdrawn ac-cording to procedures agreed on between the parties.38 Itherefore conclude that Respondent has not violated theAct as alleged in this section of the complaint, and willrecommend that the allegation be dismissed.G. Alleged Unlawful Withdrawal of Recognition1.Summary of evidenceAs set forth above, the Board election on March 4,1983, resultedin 11 votes for the Union and 9 opposed toit.Supervisor Lisa Hahn testified that, following the an-nouncement of the tally of ballots, five or six employeessaid that the same thing would not happen the followingyear. Plant Manager Martin J. O'Toole affirmed that, im-mediately following the election, six employees beganwearing antiunion T-shirts. Two employees asked himhow to get rid of the Union. Three employees said thatthey werenot goingto join the Union, and that theywould wait a year and see what happened. O'Toole fur-ther stated that a company official gave him a memo inJune advising that employee James Webb had said that38G C. Exh 4,union attachment9,"YourRetirement Planasummary plan description,Cellu-Products Company Retirement Plan NoI"38 G C Exh 737 Supra, fn 3038 SeeKTCR AM Radio,272 NLRB 237 (1984).he was fed up with the Union and did not want any partof it.Webb, originally a union supporter, corroboratedthis testimony. The reason for his disaffection, Webb as-serted, was "the falsehoods they told about the Companyand . . . the general attitude of the union members to-wards the Company." Webb gaveno examples.He alsotestifiedabout expressions of dissatisfactionwith theUnion stated to him by other employees. "All of thestatementswere just about thesame.They wanted theUnion out, that it wasn't doing anything for them."Other company officials reported that they had re-ceived similar expressions of disaffection from employ-ees. Insum, a total of four management officials39 testi-fied about receiving such expressions from 10 employ-ees.40PlantManager O'Toole testified that SupervisorLarry Robb told O'Toole that two other employees4 ihad made such statements to him. Of the 12 employeesto whom such statements were directly or indirectly at-tributed, 542 were not employed in the certified unit onMarch 21, 1984, when Respondent withdrew recognitionfrom the Union as appears hereinafter, and 743 were em-ployed in theunit,which then had, according to Re-spondent, 16 employees.44 In some instances,the super-visors reported reasons assertedly given by the employ-ees-that things would be much better if the Union left,that an employee made a mistake when hesigned a unioncard, or that the Union had not done anything for any-body. These reports were passed on to Plant ManagerO'Toole. The latter testified that he reportedall "unionrelated" matters to Company Vice PresidentBaucom.Baucom assertedthat two members of the union nego-tiating committee left Respondent's employment after thelast bargaining session inDecember 1983, and that he didnot receive notice of replacements. However,Baucomadmitted that on prior such occasions, the Union did notgive him advance notice of new committeemen, butmerely supplied them at the next bargaining session. Thenext bargaining session after the December 1983 meetingwas scheduled to take place on April 3, 1984, but thismeeting was cancelled because of the Company's with-drawal of recognition.Employee Mary McLaughlin testified that she votedin the election, and described herself as "more or lessneutral."However, by the end of 1983, she was nolonger neutral.McLaughlin averred that, although theUnion discussed what it was that the Company wasdoing "wrong," it never "showed anything," and UnionRepresentativeHuffmanwasunabletoanswerMcLaughlin's questions at union meetings.39Donald Killian, Lisa Hahn, Phillip H Bracewell Jr, and Martin JO'Toole40Dwight Hahn, William C Robinson, James Webb, Wallace 0MacKinnon, Mary McLaughlin, Frank P Hutchins, Lon A McGrath,David Atkins, Robert Nelson, and Jay Withers41 LarryHill and Dennis Neinmeyer.42David Atkins, Robert Nelson, Larry Hill, Dennis Nemmeyer, andJay Withers43Dwight Hahn, William C Robinson, James Webb, Wallace O.MacKinnon,MaryMcLaughlin,Frank P Hutchins, and Lon AMcGrath44 R Exh. 4 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcLaughlin testified that employees Frank P. Hutch-ins andWallace O. MacKinnon asked her in late Decem-ber, or early January 1984, how to get the Union out ofthe plant. In late January 1984, McLaughlin had conver-sationswith Supervisor Lisa Hahn and PlantManagerO'Toole. After the former declined to discuss the matter,O'Toole told her to contact the Board. McLaughlin didso, and received a letter of explanation, copy of a peti-tion, and two copies of a notice.McLaughlin testified that she hadseveralmeetingswith employee James Webb in December and January1984, and that the two of them secured employee signa-tureson individual petitions concerning the Union.McLaughlin said that she composed the language of apetitionstating thatthe employee did not wish to be rep-resented by a union. Neither the Company nor the Unionwas named.McLaughlin got "4 or 5" individuals to signthis petition. She then called one of the Board's RegionalOffices to discuss thelanguageof the petition, and wasinformed that it was inadequate. McLaughlin then com-posed a new statement, naming the Company and theUnion, and approached "all the employees" listed on anexhibit introduced by Respondent. This list is datedMarch 16, 1984, and contains the names of 16 individ-uals.45Respondent's counsel stated that it shows the em-ployees in the certified unit on that date.46McLaughlin said that she obtained "6 or 7"signaturesfrom the people on this list,includingher own, whichwould "make 8."McLaughlin further affirmed thatWebb obtained two signatures47 and that the total ofsigned petitions was 10.At the hearing, McLaughlinexamined 10 signed, un-dated photocopiesassertingthat thesignatory, an em-ployee of Respondent, did not wish to be represented bythe Union.48 McLaughlin said that these were the 10 pe-titionswhosesignatures, including her own, had been ob-tainedby her and by Webb. As indicated, the latter testi-fied that he obtained the signatures of CharlesBarrs andTerry B. Danner. Called as a witness for Respondent,Webb did not examine any of the petitions at the hear-ing. In responseto leading questions, he testified that heobtainedsignatures"on the documents" that had beendescribed by McLaughlin and received into evidence.The names of 2 of the10 signatories49do not appearon the list of employees who, according to Respondent,45 Charles L. Barrs, Tim Verden Beard, Billy Ray Chapman, CharlesT. Daniels,TerryB Danner, Dwight T Hahn,Frank P Hutchins, JuanR Lobo, Wallace 0 MacKinnon, Carol Y McElroy, Lon A. McGrath,Mary D McLaughlin, Joe A Pierce, William C Robinson, James DWebb, and Freddie L Whitener (R Exh 4)48 The record shows that counsel stated that the March 16 date shouldbe replaced with the date of March 21, although the exhibit itself is notso corrected(R Exh 4)47 This statement was corroboratedby Webb,who testified that he ob-tained the signatures of Charles L Batts andTerryB Danner48R.Exhs 8(a)-())LoriMcGrath,Mary McLaughlin,James DWebb,Frank P Hutchins,Wallace 0 MacKinnon,Dwight Hahn, TerryB Danner,William C Robinson, Larry Hill, and Jay H Withers49 Larry Hill and Jay Withers(R Exhs 8(i)and(1)).Compare with RExh 4 Plant Manager O'Toole acknowledged that Withers was not em-ployed on March 21, 1984were in the unit when the Company withdrew recogni-tion of the Union on March 21. The remaining eight in-clude petitions purportedly signed byWebb, and byTerryB.Danner,whosesignaturewas obtained byWebb.McLaughlin asserted that 2 of the 10 petitions werenot submitted to the Board, because the employees werethen on layoff. Accordingly, eight signed petitions weresubmitted. Before mailing them, McLaughlin called theRegional Officeagain,and was informed that the peti-tions had to be dated. McLaughlin asserted that shedated them all on the same date, either "the 4th or the5th. 1150On March 5, 1984, McLaughlin dated and mailed a de-certification petition to the Board, accompanied by theeight individually signed petitions. The decertificationpetition asserts that there were then 18 employees in theunit.51As indicated, Respondent submitted a documentdated March 16 or March 21, stating that there were 16employees in the unit.52 McLaughlin asserted that shereceived a letter from the Board in mid-Marchstatingthat the eight signatures were acceptable. This documentisnot in evidence. McLaughlin said that she then wentto Plant Manager O'Toole and requested a meeting withVice President Baucom.Baucom testified that he had a conversation withMcLaughlin on March 12, 1984. In that conversation,McLaughlin showed him a letter from the Board ac-knowledging receipt of petitions signed by eight individ-uals. There is no evidence that Baucom saw copies of thepetitions, and McLaughlin testified that she first suppliedcopies to Respondent on the day of the hearing. Baucomaverred that McLaughlin told him that there were actu-ally 11 signed petitions, two of them by employees onlayoff, and that she had submittedninesigned petitionsto the Board. Finally, Baucom contended, McLaughlintold him that "all but four" of the employees in the unitpreferred to deal directly with management "whichwould be about 12." McLaughlin was present in thehearing room when Baucom testified, and affirmed thathis account of their conversation was accurate.Company Vice President Baucom also stated that heobtained legal advice after talking withMcLaughlin,and, on March 20, 1984, went to the plant and talked tothe supervisors. The company executive stated that heobtained signed statements from all the supervisors,which constituted "very firm information and evidencethat the Union no longer represented the majority of [theCompany's] employees."53 Based on this information,so The copies introduced into evidence were not dated (R Exhs 8(a)-(1))5'RExh2Sz R Exh 4asThere are only two supervisory memos in evidence, both to PlantManager O'Toole from Supervisor Bracewell The first, dated December13, 1983 (the date given as corrected by Bracewell), states that employeeMacKinnon had approached Bracewell with a request for information onhow to get his "name removed from the Union" (R Exh 9) The secondmemo,dated February 28, 1984,states that a petition was being"passedaround"and that from"what I understand,"there are II signaturesHowever, only three names are given "for sure," with two other possi-bilities (RExh 10) TRITAC CORP.537and on the information supplied to him by McLaughlin,Baucom said that it was his opinion that the Union didnot represent a majority of the 16 employees listed onRespondent'sExhibit 4.Accordingly, onMarch 21,1984, Baucom sent a telegram to the Union. The plead-ings establish that, about that date, Respondent withdrewrecognition of the Union as the exclusive collective-bar-gaining agent of the employees in the certified unit.54On March 23, 1984, the Board sent McLaughlin aletter dismissing the petition because of the outstandingunfair labor practice charges.55 As previously noted, an-other bargaining session had been scheduled April 3,1984, but this was canceled.2.Conclusion on unit sizeThe size of the unit at the time of Respondent's tele-gram to the Union on March 21, 1984, is not entirelyclear.Although Respondent asserted that there were 16employees in the unit on that date, McLaughlin contend-ed in her decertification petition, dated March 5, thatthere were 18. As there may have been a reduction inthe size of the unit between the time of the petition andthe time of the telegram, I accept the figure of 16 as cor-rect.3.Factual and legal analysis and conclusionThe law governing these matters is well establishedand has been stated by the Board as follows:[A] certifiedunion,upon expiration of the first yearfollowing its certification,enjoys a rebuttable pre-sumption that its majority representative status con-tinues.The presumption also continues to applyafter the expiration of a collective-bargaining agree-ment.The presumption may be rebutted,however,by evidence establishingthat the unionno longerenjoysmajority representative status.Also, evenwithout such showing of loss of majority, an em-ployer may refuse to bargain if he relies on a rea-sonably based doubt as to the continued majoritystatus of the union.As to a reasonably based doubt,two prerequisites for sustaining that defense are thatthe asserted doubt must be based on objective con-siderations and such doubt must be raised in a con-text free of unfair labor practices.[Guerdon Indus-tries,218NLRB658, 659,citation to authoritiesomitted(1975).]The evidence in this case is insufficient to establishactual lossof majority.The statements attributed to em-ployees by supervisors have little probative weight. Inthe first place,two such reports(assertedly from Super-visorRobb)are hearsay.As forthe rest, a supervisor'sreport of what an employee said about his support of theUnion"isunreliable,since an employee,when engagingin conversation with supervisory personnel regarding hisunion sentiments,will tend to make statements he be-lievesmanagement would like to hear."ValleyNitrogenProducers,207NLRB208, 214(1973).As indicated,54 G C. Exh 1(z), par 13(d), R Exh 1, par I55 R Exh 3there was a substantial minority of employees opposed tothe Union at the time of the election, and any antiunionactions and/or statements made by members of this mi-nority do not show loss of support for the Union.Ken-tuckyNews, Inc.,165NLRB 777, 779 (1967). Further,statementsthata unionhas done nothing for the employ-ees does not necessarily indicate lack of support for it.Id. at 778. In any event, those employees to whom suchstatementswere attributed constituted less than half theemployees in the unit when the Company withdrew rec-ognition.5 6Baucom's testimony that he obtained written state-ments from "all his supervisors" when he visited them onMarch 20 is without documentary support. The only twosuch statements are from one supervisor, Bracewell, arenot dated March 20, and do not even begin to evidencethat the Union had lost majority support. Baucom's testi-mony in this respect is no more than uncorroboratedcompany testimony entitled to little weight.MRA Associ-ates,245 NLRB 676, 678 (1979).McLaughlin's testimony is entirely unreliable-she ad-mittedsendingeight signed petitions to the Board, andtellingBaucom that she had sent nine.57 Her testimonythat 11 petitions were signed is contradicted by the factthat only 10 are in evidence. One employee's statementsabout the union sentiments of another employee are enti-tled to "little, if any, weight."Sahara Hotel, 241NLRB106, 113 (1979), enfd. 648 F.2d 553 (9th Cir. 1980). I donot credit McLaughlin's testimony that 11 petitions weresigned.Finally, the petitions themselves may not be relied onas evidence of loss of majority support. In the first place,2 out of the 10 purported signatures were those of em-ployees who were not in the unit when the Companywithdrew recognition.AlthoughMcLaughlin claimedthat the remaining eight signatures were genuine, thistestimony establishes nothing with respect to the pur-ported signature of Terry B. Danner, because it wasWebb who obtained this signature-and Webb did noteven look at the petitions at the hearing.Baucom was not shown copies of the petitions prior tohis withdrawal of recognition. There is therefore no evi-dence that he compared the signatures thereon with sig-natures known to be accurate. None of the purportedsignatoriesexcept McLaughlin was asked to authenticatehis or her signature-not even Webb, who was called byRespondent as a witness and purportedly signed a peti-tion.58Certainly the Board had no way of knowingwhether thesignaturessubmitted by McLaughlin weregenuine.The only evidence of their authenticity, there-fore, is the testimony of McLaughlin, an unreliable wit-ness.InGuerdon Industries,supra, the general manager56Cf.U-Save Food Warehouse,271 NLRB 710 (1984), in which suchstatements were attributedto a majority of the employeesIn the instantcase I count only named employees,and give no weight to anonymousreports assertedby O'Toole,as these may be duplicates,or part of theoriginalminority opposed tothe Union,and in any event are not shownto be unit members at the timeof withdrawal of recognitionsTMcLaughlin's admission concerningwhat she told Baucomis estab-lished by her testimony that his accountof their conversationwas accu-rate.ae R Exh. 8(c). 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreceived undated petitions from a majority of the em-ployees stating that they did not wish to be representedby theunion.The company made no effort at that timeto authenticate the signatures, and withdrew recognition.A clerical employee testified that she made a later checkof employee tax forms, and that the signatures on the pe-tition appeared to be genuine. The Board concluded thatthe petitions were not properly authenticated, and thatthe employees were not shown to be in the unit whenrecognitionwas withdrawn. 218 NLRB at 660. In thecase at bar, there has not even been company testimonyauthenticating the signatures. I conclude that the evi-dence is insufficient to establish actual loss of majority.69Ialso conclude that Respondent has not establishedthat it had a reasonably based doubt of the Union's con-tinued majority status. It could not rely on the mere factthat a decertification petition had been filed.Dresser In-dustries,264 NLRB 1088 (1982). The Board's establishedrule is that such a petition creates a reasonable doubt ofmajority status only when it is signed by a majority ofthe employees.Sanderson Farms, 271NLRB 1477 (1984),and authorities cited. For the reasons given above, theevidence is insufficient to establish that the petitions inthis case contain bona fide signatures of a majority of the16 employees in the unit. 60Baucom could not reasonably have relied on whatMcLaughlin told him. She presented him with a letterfrom the Board stating that she had mailed eight peti-tions,and simultaneously told him that she had mailednine.McLaughlin showed him no copies. The disparityin the number of petitions and the absence of copieswere sufficient to have created doubt of McLaughlin'sveracity in a man of ordinary prudence. Nor couldBaucom have relied on the fact that the Union had notreplaced the two committeemen who had left the Com-pany after the 13th bargaining session, since the Union'sestablished practice was to make such replacements atthe next bargaining session-and the April 3, 1984 ses-sionwas canceled following the withdrawal of recogni-tion.Even if Respondent had established a reasonably baseddoubt of continuing majority status, it could not lawfullyhave withdrawn recognition because of its prior unfairlabor practices. In opposition to such a conclusion, Re-spondent citesMaster Slack Corp., 271NLRB 78 (1984).59 SeeA.Wermon &Sons,114 NLRB 629 (1955), relied on by theGeneral Counselin supportof herargument that a petition mustbe datedby thesigner I do not pass on this argument60 Assuming arguendo that the 8 signatures in a unitof 16 were genu-ine, acase of firstimpressionwould bepresentedIf the eightsignatureswere genuine,the petitionwould still be insufficient to support with-drawal of recognition,because the signatureswouldnot manifest supportof the petition by a "majority" of the employees On the otherhand, theremaining equal number of eightemployees-still presumably in favor ofthe Union-would not have evidencedcontinuing"majority" support ofthe Union. Therefore,applicationof theBoard's rule in caseswhere em-ployee sentiment is equallydivided would appearto lead to representa-tion of the employees by a unionsupported by less than a "majority " Ifind it unnecessaryto resolvethis conundrumbecause ofmy conclusionthat the signatureshave not been properlyauthenticatedCf. Tajon, Inc,269 NLRB 327fn. 4 (1984), in whichrecognition was based on a cardcheck rather thancertification,employee sentimentthereafterwas equal-ly divided,and the Board heldthat the Unionno longer hadmajoritysupport.In that case,the company had committed various unfairlabor practices 8 or 9 years before being presented witha decertification petition.In the interim,the companyhad complied with ordered remedies in many significantrespects prior to circulation of the petition, had offeredreinstatement, and had posted a notice agreeing to takethe action ordered by the Board. All the petitionsignerstestified at the hearing that the prior and pending litiga-tion had no impact on their signing of the petition. Theadministrative law judge found no causal relationship be-tween the unfair labor practices and the signing of thepetition, and the Board, citing the circumstances of thecase, agreed.It is obvious that the facts in this case are distinguish-able in significant respects.Respondent's unfair laborpracticeswere not engaged in many years prior to thefiling of the decertification petition. Instead, they werecommitted within the certification year, and employeedisaffectionwith the Union began soon thereafter. Onlytwo of the petition signers testified in this case,and nei-ther said anything about the effect of the Company's ac-tions on the petition.Indeed,as company witnesses, nei-ther even admitted that the Company had done anythingwrong.Respondent nonetheless argues that any unfair laborpractices that it may have committed had no substantialimpact on any loss of majority status. The record and es-tablished Board law lead to an opposite conclusion.Although there was some manifestation of antiunionsentiment among the employees immediately followingthe election, there is no evidence that the number ofsuch employees exceeded the minority of nine that votedagainst the Union, nor any evidence that such employeesincluded previous union adherents.The Company conducted polygraphtests in June, dis-charged employees as a result of such tests, and thereaf-ter unlawfully refused to supply the Union with informa-tion concerning the tests. Although the Union opposedthe tests, it was unable to stop them. The Company's po-sitionon the tests, including its unlawful refusal tosupply information to the Union, prevented the latterfrom accomplishing its intended objective of defendingthe employees. The natural and probable consequence ofthese events was to convince employees that the Unionwas ineffective as a defender of employee rights. Thefirst expression of dissatisfaction with the Union from aknown union supporter came from James Webb in June,the month that the Company conducted its tests and dis-charged employees. Although Webb contended that hisown reasons for the change in his union sympathies wereunion attitudes and falsehoods about the Company, hewas not specific, and I am convinced that Webb was notcompletely candid. He admitted that all the other em-ployees who made statements gave as the reason the factthat the Union "wasn't doing anything for them." This isconsistentwith supervisory reports of employee senti-ments, and with my above-stated conclusion regardingthe natural and probable effect of the refusal to supplyinformation. The Board has held that an employer's rea-sons for withdrawing recognition were invalidated byunfair labor practices, which included a refusal to furnish TRITAC CORP.539relevant information to the Union.Ace Machine Co., 249NLRB 623, 635, 638 (1980). I reach the same conclusionherein with respect to Respondent's unlawful refusal tosupply information to the Union about polygraph testingof its employees.The Company committed additional unfair labor prac-tices that tended to cause employee dissatisfaction withthe Union. In addition to its unlawful refusal to supplyinformation on insurance costs, Respondent, on October12, unilaterally increased starting wage rates. The Boardhas held with judicial approval that the unlawful promiseof a wage increase, if the employer's plant became non-union, encouraged the circulation of an antiunion peti-tion, and invalidated the employer's reliance on the peti-tion as justification for a refusal to bargain. P. A.Inc.,248 NLRB 491, 498 (1980), enfd. mem. 656 F.2d 698 (5thCir. 1981). InGuerdon Industries,supra, the Board statedthat "the unilateral implementation of the incentive plan,with its promise of possible higher employee earnings,coupled with the threat of the plan's demise should theUnion gain a wage increase, graphically portrayed to theemployees that Respondent was in a posit ion to conferor withdraw economic benefits without regard to thepresence of the Union." 218 NLRB at 661-662. TheBoard has held with judicial approval that an employerwho unilaterally terminated contractuallymandatedfringe-benefit contributions for its employees thereby "fa-tally tainted" its assertion of a reasonable doubt of theunion's representative status.Abbey Medical/Abbey Rents,264 NLRB 969 (1982), enfd. mem. 709 F.2d 1517 (9thCir. 1983).For the foregoing reasons, I conclude that Respond-ent, by its withdrawal of recognition of the Union onMarch 21, 1984, thereby violated Section 8(a)(5) and (1)of the Act.H. Additional Unlawful Unilateral ActionsThe pleadings establish that, about April 4, 1984, Re-spondent,without notifying or bargaining with theUnion, unilaterally implemented a safety awards programfor its employees.The pleadings also establish that, about May 1, 1984,to be effective June 4, 1984, the Company, without noti-fying or bargaining with the Union, unilaterally an-nounced (a) a wage increase for its employees, (b) an in-crease in its shift differential pay rates, (c) an increase initsstartingwage rates, and (d) a quarterly evaluationprogram for its employees that provides for merit wageincreases.By these actions, the Company additionally violatedSection 8(a)(5) and (1) of the Act, for reasons alreadystated.1.The Company's unfair labor practicesAs set forth above, the Company unlawfully refused tosupply relevant information to the Union on polygraphtesting of its employees, and on the costs of insurance.The Board and one circuit court of appeals have heldthat such conduct evidences bad-faithbargaining.61 Inaddition,theCompanyunilaterally increased startingwage rates and made other unilateral changes after with-drawing recognition. Considered in context with otherunfair labor practices, the Board has also concluded thatsuch unilateral changes in benefits constitute evidence ofsurface bargaining.62 Finally, the Company unlawfullywithdrew recognition of the Union. The Board hasfound that such conduct also evidences an intention notto reach agreement.63 The same rationale is applicable toRespondent's unfair labor practices in this case.2.Bargaining on wagesa.Respondent's positionRespondent took the position in the October bargain-ing on wages that it had to increase starting wages be-cause they were too low, and the Companyas a conse-quence was suffering from high turnover in entry-leveljobs. In addition, the Company had to decrease top ratesbecause they were too high. Accordingly, the Companypresented what it called a "balanced" approach to bar-gaining,where thecost of increasing starting wage rateswas offset in part by a decrease in top wage rates.b. Summary of documentary evidenceStatistical evidence for or against Respondent's bar-gaining position on wages is less than satisfactory. TheCompany itself presented no documents, and the onlyones in evidence are those introduced by the GeneralCounsel. General Counsel's Exhibit 8(d) purports to be aletterdated July 18 from Company Vice PresidentBaucom to six North Carolina companies. The letterthanks them for their participation in a recent wage andbenefit survey, and notes that the companies are listed onan enclosed exhibit by numerical code. The letter identi-fiesRespondent as company number one, and states that,since the survey, Respondent's rates had increased sixpercent, effective July 11. Enclosed with the letter was atwo-page document listing starting and maximum wagesfor 14 positions at seven numbered companies. There arevarious markings on the enclosure.Baucom identified the enclosure as "a wage surveycompilation that our office did back in June of 1983which we relied on to a large extent in arriving at ourstartingwage adjustments." Baucom explained that cer-tain rates that were circled were those of jobs consideredcomparablewithRespondent's jobs.Other jobs areI.Allegation that Respondent Bargained in Bad Faithwith no Intention of Reaching an AgreementIt is well established that a determination about wheth-er a party has engaged in bad-faith bargaining dependson the totality of the circumstances, and that each case isunique.With these principles in mind, I shall considervarious aspects of the bargaining.61NLRB v All Brand Printing Corp,594 F 2d 926 (2d Cir 1979),enfg.236 NLRB 140 (1978),S-B Mfg.Co, 270 NLRB 485 (1984),Quality Engi-neered Products Co,267 NLRB 593, 598 (1983),Ace Machine Co.,249NLRB 623, 635, 638 (1980);M E. Carter & Co,223 NLRB 506, 513(1976),Beyerl Chevrolet,221 NLRB 710, 723 (1975)62S-B Mfg. Co,Ibid63Ace Machine Co,supra, 249 NLRB at 638-639 fn 61,AmericanGypsumCo, 231 NLRB 1291 (1977) 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"scribbled through" and considered not comparable. Onecompany's rates (company number four) were complete-ly eliminated from consideration, because the companywas not comparable.General Counsel's Exhibit 8(b) is a two-page, undated,handwritten document entitled "StartWage Adjust-ment-Tritac." Baucom described it as "the data and arecap of the wage survey and information relevant toour movement on starting wages." This document listsvarious job classifications with titles somewhat differentfrom those in General Counsel's Exhibit 8(d), but pur-ports to state a relationship between them. The first linereads: "HH took liberties in reference to survey."General Counsel's Exhibit 8(a) is a three-page, undat-ed, handwritten document entitled on page 1 as "Logic:Salary Reductions to Top Prices," and entitled on page3,"Logic: Start Rate Increases." Baucom said that thisdocument was "pulled together in preparation for ourdefense" against an unfair labor practice charge.Other documents were introduced by stipulation with-out any explanation from the Company. General Coun-sel'sExhibit 6(a) is a letter from union agent Huffman tocompany negotiator Dowd, dated October 31. It affirmsthat the Company said in the last two bargaining sessionsthat it had made "an extensive study of the pay rates ofother plants in the Hickory area," and includes a requestfor the study. General Counsel's Exhibit 6(b) is a replyfrom Dowd, dated November 7, stating that Dowd didnot understand Huffman's letter, that the latter had"taken liberties" with discussion at the bargaining table,and denying that the Company ever said that it had done"an extensive wage survey."General Counsel's Exhibit 6(c) is a letter from BaucomtoHuffman, dated November 9, also denying that theCompany had done an "extensive study" of wage rates.However, the letter encloses a document described as"competitive wage data we have gathered from severalsources."64 The document itself is typewritten and un-dated. It lists six job classifications, three of which65 arethe same as those in General Counsel's Exhibit 8(d). Nocompanies are listed on this document, but various differ-ent wage rates are shown. With respect to the three jobswith titles identical to those on General Counsel's Exhib-it8(d), the starting wage rates of two are said to havebeen derived from "Survey."68 These rates are identicalwith the circled wages on General Counsel's Exhibit 8(d)for the same jobs. The third such job, with rates said tohave been derived from "Applicant Files," shows ratesthat are different. A fourth position on General Counsel'sExhibit 6(d), "Coater Operator," shows starting wagerates that are identical, to the dollar and penny, withthree circled wage rates for "Mach. Opr. (high skilled)"on General Counsel's Exhibit 8(d). As the statisticalprobability for the occurrence of three identical wagerates of three digits each at three other companies, bycoincidence, is very remote, I conclude that the data forthis job indicated on General Counsel's Exhibit 6(d) isderived from the data on General Counsel's Exhibit 8(d),64 G C Exh 6(d)65Material Handler,Q C , Shipping-Receiving Clerk.66MaterialHandler, Q Cand that the jobs are similar or identical. I make thesame equation for the same reason with respect to"Maintenance II" on General Counsel's Exhibit 6(d), and"Maint. Mech I" on General Counsel's Exhibit 8(d). Fur-ther, I apply the same reasoning to "Slitter Operator" onGeneral Counsel's Exhibit 6(d), and "Mach Opr. (semiskilled)" on General Counsel's Exhibit 8(d). Althoughthe former exhibit shows three more wage rates than thelatter, the first five rates for both jobs are identical.67The job of "Core Cutter" on General Counsel's Exhibit6(d) shows starting wage rates from four companies,while the job of "Mach. Off Bearer" on General Coun-sel'sExhibit 8(d) shows only two. However, those twoare identical, to the dollar and penny, with the first tworates for "Core Cutter" on the other exhibit. I make thesame inference. One job, "Packer," shows only one rateon General Counsel's Exhibit 6(d), and is not listed onGeneral Counsel's Exhibit 8(d).At the bottom of General Counsel's Exhibit 6(d) ap-pears the legend: "Also: From numerous sources, includ-ingmedia reports, we have determined that most em-ployers increased starting rates 5-6% during 1983."A memo to Baucom from one J. S. Fagan, dated Oc-tober 11, gives the top rates for coater operator and slit-ter operator at "Shuford Mills," derived "through a thirdparty contact." These rates are identical with those onGeneral Counsel's Exhibit 6(d).68Baucom also identified several employment applica-tions that, he said, the Company used when it was unabletoget competitivewage information from "ShufordMills." Of these, only one application purports to list thestarting wage rate for a job with the same job title as oneof Respondent's jobs ("Shipping and Receiving") duringthe relevant period of mid-1983. The starting wage rateisunclear on the exhibit, there is no showing that theemployer was a competitor of Respondent's, and the ap-plicant (Robert Jackson Jr.) left that employer about 2weeks after being hired because of "lack of work."69c.Analysis of documentary evidenceIconsiderGeneral Counsel's Exhibit 8(d) to be themost reliable document. It is an enclosure with a letterthatBaucom wrote to six other companies in NorthCarolina, and refers to a wage survey in which theyjointly engaged. Accordingly, Baucom's report to thesecompanies has a relatively high degree of reliability. Incontrast,General Counsel's Exhibit 8(b) is an internal"recap" of the wage survey, with which "HH took liber-ties,"while General Counsel's Exhibit 8(a) is simply adocument prepared for litigation. The information on theapplications for employment has no probative value.Baucom's cover letter to the six companies states thatthe Company's rates increased six percent, effective July11.Because the survey covered both starting rates andtop rates, the obvious meaning of this statement is that67Although the jobclassification"Mach Opr (low skilled)" on G CExh 8(d) has the words "(Slitter Opr )" written next to it,I consider thisto be oflesserprobativevalue thanthe remarkable congruence of fivewage rates68 G C Exh 8(c)69G C Exh 8(e) TRITAC CORP.both were increased by the same percentage on July 11.This statement to other companies has the same reliabil-ity as the survey itself, and I find that Respondent didincrease both the starting rates and top rates shown in itscolumn (company number one) on General Counsel'sExhibit 8(d) by six percent on July 11.As noted, when Baucom wrote Huffman on November9, he enclosed a document stating that "most employersincreased starting rates 5-6% in 1983." At issue is wheth-er this document has any validity, and, if so, whether itasserts that the comparable companies increased startingrates before or after the wage survey earlier in thespring.The document is vague, but appears to indicatethat such increases, if any, could not have come after thewage survey because of the substantial identity of thewage information derived in the spring survey and theinformation transmitted to Huffman by Baucom on No-vember 9. The rates were substantially the same in bothdocuments-if they had increased between the time ofthe survey and the time of the October bargaining, it islikely that such an increase would have been reflected inthe new data submitted to the Union. The only finding Imake on this issue is that the evidence is insufficient toshow that the comparable companies increased wagesafter the spring survey, while it is sufficient to show thatRespondent did so, on July 11.Therefore, in order to consider the October bargainingon wages, it is necessary to compare Respondent's wagesshown on General Counsel's Exhibit 8(d), increased bysix percent, with the wages of the comparable compa-nies.d.Comparative analysis of'starting ratesGeneral Counsel's Exhibit 8(d) shows that Respond-ent's starting rates were below the average rates in fiveof the compared positions at other companies followingthe July 11 increase, above them in two of the positions,and the same in one position .7070The five positions where starting rates were lower- (1) "MaintMech I"-Respondent's pre-July 11 rate of $5 25, increased by six per-cent to $5.56, compared with an average of $5 70 at three other compa-nies;(2) "Material Handler"-Respondent's rate of $4.24, increased to$4 49, compared with an average of $4 65 at four other companies; (3)"Mach Opr (high skilled)"-Respondent's rate of $4 69, increased to$4 97, compared with an average of $5.54 at three other companies, (4)"Mach. Opt (semi skilled)"-Respondent's rate of $4.24, increased to$4.49, compared with an average of $5 18 at five other companies; and(5) "Mach Opr. (low skilled)"-Respondent's rate of $4 24, increased to$4 49, compared with the average of $4.69 at three other companiesThe two positions in which Respondent's starting rate averages werehigher- (1) "Mach Off Bearer"-Respondent's rate of $4 24, increased to$4 49, compared with an average of $3.96 at two other companies, and(2) "Q C Inspector"-Respondent's rate of $4.56, increased to $4 83,compared with the average of $4.77 at three other companiesThe one position in which the rates were the same was "ShippingLoader," where Respondent's pre-July I I rate of $4 24, increased to$4.49,was the same as the average of three comparable companies forthe same jobA ninth position, "Shipping & Rec Clerk," was apparently consideredby Respondent, according to the circles around rates at comparable com-panies in the exhibit, and Baucom's testimonyHowever, there is nopunted listing of Respondent's rate There are some rates of "5 26" and"4.74" handwritten under this job classificationAlthough Baucom saidthat the first was an average of the circled rates, his explanation of thesecond-that it was the "applicant file average"-1s either meaningless or541Another useful comparison is the ranking of Respond-ent's startingwage for a particular job compared withthe rates of other companies for the same job. Using thissystem, the company with the lowest starting rate for aparticular job receives a ranking of one, the next lowesta rankingof two, etc. Of the six companies that werecompared,71 three of them, including Respondent, hadall eight jobs that were considered.72 Of these three, 1 e-spondent had the highest average starting rate ranking.73Three other companies had average starting rate rank-ings higher than Respondent's, but none of them had alleight jobs that were considered.74 Respondent had thelowest starting wage in only two out of eight comparedjobs. 7 se.Conclusions on starting rates and employee turnoverThe evidence does not establish that the Company hadthe "lowest" starting rates among the compared compa-nies in October. It was higher in some, lower in others,and two other companies had lower average rankings ofstarting rates. Further, such information as the Companyhad was discovered in the spring of 1983. Presumably,the Company knew in July what it had to do to make itsstarting rates comparable.It then put into effect a six-percent increase in starting rates. There is no evidencethat the Company discovered,in the summerof 1983,new information of so urgent a nature as to require itmake, overnight, an unlawful, unilateral, further increasein starting rates. The only new event that happened wasthat the Company was then bargaining with the Unionover wage rates.There is no credible evidence of a high rate of turnov-er in entry level jobs in October. Although there was alarge turnover in June, this was the result of the dis-charges and quits following the Company's polygraphtests.There is no showing that such individuals were inentry level jobs, and it is obvious that they did not leavebecause of inadequate wages. There is no evidence ofhigh turnover in entry level jobs thereafter, except theCompany's bare assertion.f.Bargaining on top ratesAs indicated, during the ninth bargaining session onOctober 5, the Union presented a wage proposal that in-creased wages for each job. According to Huffman, thiswas the rate to which each employee would be entitledonce he became "qualified." It was at the next session, asirrelevantAccordingly, I have not considered this job classification(G C. Exh. 8(d)).71 Company number four was excluded from consideration as not com-parable.72 Company number one (Respondent), and companies numbered twoand three73Respondent (Company number one) had an average starting raterankingof 2 37 Companies two and three were tied for the lowest, with1974 The company with the next highest starting rate ranking, after Re-spondent, was company number six, with an average ranking of threeconsidering only three jobs Company number seven, comparing six jobs,had an average ranking of 3 2, while company number five, with onlytwo comparable jobs, had an average ranking of 4 57 5 "Mach. Opr.-high-skilled," and "Mach Opr -semi-skilled " 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDindicated, that the Company made its incompletesugges-tion about an increase in starting rates.At the sametime thatitdid so, on October 11, theCompany proposed a decrease in top rates. This was fol-lowed by two additional offers, each proposing lesser de-creases in top rates. According to Huffman, the "deepestcut"was 38 cents per hour. The company representa-tives said that the Company's proposals provided, succes-sively, for reductions of 8 percent, 7 percent, and 6 per-cent in top rates.As indicated, Respondent's rationale for the proposedreductions was its "balanced" approach to wage negotia-tions-increases in starting rates were to be paid for byreductions in top rates. Baucom contended that the effectof both would be an overallincreaseof 3.2 percent ofthe Company's payroll.Although the Company professed concern about itscompetitive position with respect to starting rates, nosuch concern was expressed with respect to top rates.The data from Respondent's survey shows that, follow-ing itsJuly 11 increase of six percent, its top rates werebelow the averages of other companies in five of theeight jobs compared, and above them in the three otherjobs .7 6As in the case of starting rates, it is useful to comparerankings among top rates. However, whereas Respond-ent complained that its starting rates were too low, in thecase of top rates it argued that they were too high. Tocompare rankings, therefore, I shall consider the highesttop rate for each job as ranking number one, the nexthighest as ranking number two, etc. Here again, onlythree companies had wage rates in all eight comparedjobs.77 Of these, one company had a lower average toprate ranking than Respondent.78 Respondent and one78 The five jobs where Respondent's top rates were below the aver-ages of the compared companies- (1) "Maint Mech I"-Respondent's pre-July I I top rate of $5 95, increased by six percent to $6 31,comparedwith an average of $6 57 at three other companies,(2)"ShippingLoader"-Respondent's top rate of $4 66, increased to $4 94,comparedwith an averageof $5 27 at threeother companies,(3) "Material Han-dler"-Respondent's rate of $4 66, increased to $4 94, compared with anaverage of$5 31 at four other companies,(4)"MachOpr (semiskilled)"-Respondent's rate of $4.96, increased to $5 26, compared withan average of $6 09 in five other companies; and (5)"Mach Opr (lowskilled)"-Respondent's rate of $4 66,increased to $4.94,compared withan average of $5 37 at three other companiesThe threejobs in which Respondent's top rates were above the aver-ages for jobs at the compared companies(1) "Mach Off Bearer"-Re-spondent's top rate of $4 66,increased to $4.94,compared with the aver-age of $4 63 at two other companies,(2) "Q C Inspector"-Respondent'srate of $5 49, increased to $5 82, compared with the average of $5 63 atthree other companies,and (3) "Mach Opr(high skilled)"-Respond-ent's rate of $6 20, increased to $6 57, compared with an average of $6 34at three other companiesThe rates used in arriving at these conclusions are the top rates imme-diately below the starting rates for thosejobs considered relevant by Re-spondent The relevant starting rates are those that are circled on the ex-hibit,with certain exclusions including company number four Althoughthe top rates("Max ") are not also circled,it is obvious that they refer tothe samejob and are also relevant in light of Respondent'spositionduring theOctoberbargaining(G C Exh 8(d))77 Companies numbered one (Respondent),two, and three78 Company number two had an average top-rate ranking of 3.13, i edown from a theoretical top-rate average ranking of oneother company were tied for next to the lowest.79 Threeother companies, with less than eight jobs to compare,had higher rankings, and one had the highest ranking ineach of three compared jobs.80 Respondent had thehighest top rate in only one out of eight comparedjobs."'In light of the fact that Respondent's top rates were aslow as they were, one wonders how the Company in-tended to retain its top-rated personnel after a wage re-duction.Although the Company claimed that costs were rising,prices of finished products were declining, and that com-petition was intense (with one competitor in bankruptcy),these assertionswere undocumented.Moreover, theCompany did not even assert that the adverse informa-tion on top rates was newly discovered between the timeof the July 11 increase in top rates, and the proposal 3months later during bargaining toreducethem.TheCompany has thus advanced no business reason for theasserted necessity to reduce top rates in October after in-creasingthem in July, other than "balancing" the in-crease in starting rates. However, as shown above, Re-spondent has not established any business necessity forincreasing starting rates.g.Further wage and other benefit increases, andconclusionsIn addition, as shown above, the Company, after itsunlawful withdrawal of recognition, engaged in furtherunlawful,unilateralaction that raised employee compen-sation in four different areas.82 These were announced inMay 1984, to be effective in June. Also, the Companyannounced a safety awards program in April 1984, whichmay have involved monetary rewards. In sum, the Com-pany raised starting wages in July 1983, raised themagain unilaterally inOctober during bargaining, andraised them a third time in June 1984. It raised top ratesin July 1983, proposed that they be lowered in October,and, instead, raised them in June 1984. Although Re-spondent professed that it was in dire economic straightsin the fall of 1983, during bargaining, by the spring of1984 it increased employee benefits monetarily in four,possibly five,areas.There is no evidence in the record ofany improvement in the Company's financial conditionor prospects between October 1983 and June 1984.Nor does the record indicate any rational businessreason for these changes and apparent inconsistencies.The document that the Company submitted to the Unionon November 9 to supporta decreasein top rates was arehash of its study in the spring of the year, on the basisof which itincreasedtop rates. The Board, in similar cir-cumstances, has concluded with judicial approval thatthe employer's wage proposals were sham in nature and79 Respondent and company number three,with average rankings of 380Company number five, with two compared jobs, hadan averageranking of 2 Company number seven was higher with an average of 1 8comparing five jobs, and company number six had the highest of all withan average of one in three compared jobs81 "Mach OffBearer"82Wages, shift differential pay, starting wage rates, andmeritwageincreases. TRITAC CORP.543evidenceof bad-faithbargaining.BillionOldsmobile-Toyota,260 NLRB745 (1982), enfd. 700 F.2d 454 (8thCir. 1983).With respect to the June 1984 increases, thelanguage of an administrative law judge adopted by theBoard in a recent case is applicable."Respondent's bar-gaining position concerning wages . . . was clearly asham when viewed in light of Respondent's later actionof granting a wage increase. .."S-B Mfg.Co.,supra at270 NLRB 485 (1984).For these reasons,Iconclude that Respondent's bar-gaining concerning wages constitutes evidence of overallbad faith,and an intention not to reach agreement.833.Other aspects of the bargaininga.Summary of evidenceDuring the third bargaining session on June 2, theCompany proposeda management rights clause.84Huff-man said that it had everything in it but the kitchen sink,and that management rights clauses and checkoff usuallygo hand in hand. The Union presented a checkoff provi-sionwhereby the Company would be required to remitthe dues to the Union's International,85 but subsequentlymodified this proposal so as to ornit the latter require-ment.There was no agreement on management rights orcheckoff during the first 11 bargaining sessions.The Union proposed a grievance procedureleading toarbitration.86During one of the earlier sessions, howev-er,Company Negotiator Dowd said that the Companywas not going to agree on an arbitration clause. Nor didit intend to seek a no-strike or no-lockout clause. If theasDuring the hearing,Igranted Respondent'smotion to quash theGeneral Counsel's subpoena duces tecum with respect to the amount andbasis for the June 1984 increases.The GeneralCounsel filed a request forpermission to make an appeal from this ruling, and Respondent riled asimilar request with respect to another ruling. All rulings were affirmedby the Board.In her postheanng brief,counsel for the General Counselrenews her exception to my ruling,on the ground that if the June 1984wage increases were substantial,itwould tend to show bad faith unlessRespondent showed changed circumstances In lightof myfindingsabove,I consider this issue to be moot84 The clause readsIt is recognized and agreed that the management of the plant andthe direction of the working force is vested in the CompanyAmong the rights and responsibilities which shall continue to bevested in theCompany, butnot intendedto be a whollyinclusive listof them shall be-The right toincrease or decrease operation, to de-termine the kinds of products to be manufactured; to remove or in-stallmachinery,to determine schedules of production, to discontin-ue, temporarily or permanently,inwhole or in part, the conduct ofitsbusiness or operation,tomove the plant to another location orclose orliquidate the plant,to increase or change production equip-ment,to introduce new or improved production methods and facili-ties; to regulate the quality and quantity of production,to establishand maintain production standards and schedules;to relieve employ-ees from dutybecause of lack of work;to employ, lay off, re-employ, and transfer employees,to promote,demote,discipline ordischarge employees,to determine the qualifications for and to makethe selection of its managerial,supervisory, professional and adminis-trative personnel,to determine the qualifications for and to selectand hire new employees,and to contract or subcontract any or all ofthe processes of manufacture, or plantfacilitymaintenance.Except as limited in this agreement, the Companyretains all manage-ment rights and is notsubject toany duties not expressly assumed by itherein(G C. Exh 4)85GC.Exh 3'86 Ibidemployees did not like something that the Company did,they could strike.At the 12thbargaining session,on October19, unionagentHuffman presented a new proposal on checkoff,84and a proposal on management rights.88 Company nego-tiatorDowd rejected both of them. According to Huff-man's credible testimony, Dowd said that the Companycould not "live with" the proposed management rightsclause,and "wasn't interested in collecting the Union'smoney" for them. Huffman then informed Dowd thatthe language in both clauses was taken from the Compa-ny's agreement with the Union at its Paxinos plant inPennsylvania. Dowd replied that he was not interested,or was not concerned, that he could not live with thelanguage of the management rights clause at Tritac, andwould not agree to checkoff of dues. Because of Dowd'sfailure to protest the accuracy of Huffman's assertion,and because of the latter's reliability as a witness (partial-ly corroborated by the writings underneath the clauses inthe exhibits), I find that the clauses in fact were takenfrom the Company'sagreementwith the Union at Pax-inos.Subject to the proviso that the parties could withdrawagreement on an item prior to acceptance or ratification,the parties did agree on a number of items during thebargaining.89 Some items had not been agreed on, how-87 The checkoffproposal readsAn employeewho desires his regular monthly duesof theunion tobe deducted from hispay by theCompany and remitted to theproper unionofficer ofthe union shall submit a fully executed au-thorization card for this purpose to the companyThe company shall not be liable to the unionor to anyemployeeby reasonof any errors or acts ofcommission or omission in the op-eration of such checkoff of union dues.The unionfurther covenantsand agrees to indemnify the companyand hold it harmless from any claims of any nature whatsoever madeby the unionor byany employee of the company by reason of anymatter or thing whatsoever arising out of such deduction of uniondues and the remittance of the same to the union The followinghandwritten statement appears underneath the printed language inthe exhibit. "Languagefromexisting Cellu Production contract withUPIU atPaxinos, PennsylvaniawhichexpiresAug 1,1984" [G C.Exh 3]88 The management rights clause readsThe union recognizes the right of the company management tomaximum freedom to manage consistent with due regard for the wel-fare and interestsof theemployeesIt is agreed that all the functions, rights, powers and authoritywhichthe companyhas not specifically abridged,delegated or modi-fied bythis agreement are recognized by the union as being retainedby the company The followinghand-printed legend appears afterthe typed clause."UnionAttachmentNo 2" [G.C Exh 3].eaThe signaturesof theparties indicate agreement on the followingitems*Recognition(laterwithdrawn),access to premises, supervisors,jury duty,discharge and discipline of employees,bulletin board,safety and health, personal business,non-discrimination, grievanceprocedure,overtime, funeral leave, call in, reporting time, hours ofwork,seniority,and leave of absence The documents indicate partialbut not final agreement on companyworkand safety rules Althoughthere is a signed agreementto paywages according to a "scheduleattached hereto," no such schedule is attached,and the record showsthat the parties did not agree on wages The discharge and disciplineclause gives theCompanythe right to discharge and discipline em-ployees, with notice to the Unionand the employee,and the right tofile a grievance[G.C Exh. 4] Therewas also agreement on certainrights of employees transferred outside the bargaining unit, and onrestrooms[G C Exh 3, p 10] 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever, including checkoff, arbitration, and managementrights.Huffman testified that the absence of an agree-ment on arbitration left the Union with no recourse inthe event of disagreement with the Company, except tostrike.He offered to drop the arbitration demand duringthe October 19 meeting, in order to "get the negotiationsgoing," but was unsuccessful.Respondent introduced evidence to the effect that theUnion had elsewhere agreed to management rightsclauses as broad or broader than the one proposed by theCompany in these negotiations.9O However, each ofthese clauses had provisions limiting them,to one extentor another, by the terms of the agreement, and eachagreement had an arbitration clause, as well as a check-off clause.91As noted above, the last negotiating session, on De-cember 15, concerned the pension plan. Union agentHuffman credibly testified that, at the conclusion of thatdiscussion, he told company negotiator Dowd that theystillhad items to discuss, such as checkoff and manage-ment rights. Dowd replied that the parties were thereonly to discuss the pension issue. When Huffman protest-ed that they were still in negotiations, and that thesewere open items that he wished to discuss, Dowd repliedthat the Company's position had been given on prior oc-casions, and that as far as he was concerned, "that wasit."b. Legal analysis and conclusionsIt is clearthat the Company rejected the Union's pro-posal for checkoff, and said only that it did not want tobe collecting the Union's money. It had no objections inprinciple to deductions from employee wages, since itproposed insurance and pension plans. In such circum-stances,as the Court of Appeals for the Eleventh Circuithas stated, "[t]he Company's rejection of the Union'sdues checkoff provision was not based on any legitimatebusiness reason and does not satisfy the statutory obliga-tion to bargain in good faith."NLRB v. A-1 King SizeSandwiches,732 F.2d 872, 877 (1984), enfg. 265 NLRB850 (1982).92 This is particularly the case in light of thefact that the Company had agreed to the same clausewith the Union at another plant.Carbonex Coal Co., 248NLRB 779, 800 (1980), enfd. 679 F.2d 200 (10th Cir.1982).The same reasoning applies to the Company's refusalto accepta managementrights clause to which it hadagreed at another location. Further, its rejection of arbi-tration at the same time that it was insisting on its ownversion of a management rights clause "indicates a desireto frustratebargaining,undermine,and virtually destroytheemployees'collective-bargainingrepresentative."Gulf States Canners,224 NLRB 1566, 1576 (1976). Al-though the discharge and discipline clause to which theCompany agreed required it to give notice, and allowedthe employee to file a grievance, there was no redressunder the contract if the grievance was unjustifiablydenied.As union agent Huffman observed, the Union90 R Exhs.7(a)-(cc),plus additional unmarked exhibits.91 C P Exhs 1(a)-(ff)92 AccordK & S Circuits,255 NLRB 1270,1298 (1981)could either accept the Company's resolution of differ-ences,or strike.With respect to the Union's agreementto similar management rights clauses elsewhere,in thosecases it had the protection of arbitration.Finally,the Company's refusal at the last bargainingsession on December 15 to consider any open issueexcept thepensionplan-which it was compelled to con-sider because of the takeover by Sealed Air and the Tat-ter's position on the pension plan-is additional evidencethat it was not really interested in reaching agreement.Huffman asked for discussion on the open issues, but theCompany refused.These factors, considered together with the Compa-ny's other manifestations of bad faith set forth above,constitute overwhelming evidence of overall bad faith onthe Company's part.The fact that the Company met with the Union at var-ious times and reached various agreements does not de-tract from this conclusion. Agreements were reached onissues that were not as significant as those on which theparties disagreed.Such meetings,and agreements on rel-atively "unimportant subjects" do not vitiate a finding ofbad-faith bargaining.K-Mart Corp.,242 NLRB 855, 876(1979), enfd. 626 F.2d 704 (9th Cir.1980).The complaint alleges that Respondent's bad faithbegan on June 23. This was the fourth bargaining ses-sion, at which the Union demanded, and the Companyrefused to supply, the polygraph information. These factssupport the complaint allegation as to the beginning dateof Respondent's bad faith, and I so find.In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.Tritac Corporation, a subsidiary of Cellu ProductsCompany, is an employer within themeaningof Section2(2), engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.United PaperworkersInternationalUnion,AFL-CIO, CLC isa labor organization within the meaning ofSection 2(5) of the Act.3.All production and maintenance employees em-ployed by Respondent at its Conover, North Carolina fa-cility, excluding all office clerical employees, profession-al employees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of col-lective bargaining within themeaningof Section 9(b) ofthe Act.4. Since March 4, 1983, and at all times thereafter, theUnion has been and is now the exclusive representativeof all employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By engaging in the following acts and conduct, Re-spondent has violated Section 8(a)(5) and (1) of the Act:(a)Refusing since June 23, 1983, to bargain in goodfaithwith the Union as the exclusive representative ofthe employees in the aforesaid unit.(b)Refusing, on June 23, 1983, to supply the Unionwith the results of polygraph tests administered to itsemployees, the written statements provided to it by its TRITAC CORP.545employees and to the polygraph examiner, and the rec-ommendations made to it by the polygraph examiner fol-lowing tests given to employees.(c)On October 12, 1983, refusing to supply the Unionwith information concerning the costs of employee insur-ance.(d)On March 21, 1984, withdrawing recognition ofthe Union as the exclusive bargaining representative ofthe employees in the aforesaid unit.(e)On October 12, 1983, and again on May 1, 1984, tobe effective June 4, 1984, without notifying; or bargainingwith the Union, unilaterally increasing the starting wagerates of its employees.(f)On April 4, 1984, without notifying or bargainingwith the Union, unilaterally implementing a safetyawards program for its employees.(g) On May 1, 1984, to be effective June 1, 1984, with-out notifying or bargaining with the Union, unilaterallyannouncing for its employees a wage increase, an in-crease in shift differential pay, and a quarterly evaluationprogram that provided for merit wage increases.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.Respondent has not violated the Act except as spec-ified herein.THE REMEDYdered to bargain on request with the Union concerningthese subjects.95Finally, it having also been found that Respondent re-fused to bargain in good faith with the Union,and un-lawfullywithdrew recognition of it, it will be recom-mended that Respondent reaffirm its recognition of theUnion as the exclusive bargaining representative of theemployees in the unit stated above, and, on request, bar-gain in good faith with the Union concerning rates ofpay, wages, hours of work, and other terms and condi-tions of employment, and, if an understanding is reached,embody suchunderstanding in a written,signed agree-ment.Inasmuch as Respondent engaged in bad-faith bargain-ing and otherwise failed in its obligation to bargain ingood faith, I shall recommend that the initial period ofcertification be construed as beginning on the date Re-spondent commences to bargain in good faith with theUnion as the recognized bargaining representative in theappropriate unit. This remedy is required in order "[t]oensure that the employees are accorded the services oftheir selected bargaining agent for the period providedby law .. . ." Zayre Department Stores,272 NLRB 84,slip op. at 5 (1984) (unpublished). 96On these findings of fact and conclusions of law andon the entire record,97 I issue the following recommend-ed98It having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act.It having been found that Respondent unlawfully re-fused to supply the information concerning polygraphtests described in the Conclusions of Law section of thisDecision,with respect to that information as to whichRespondent asserts no confidentiality interest of its own,such as potential liability in the event of disclosure, itwill be recommended that it be ordered to supply suchinformation to the Union on receipt of written consentthereto by the employee concerned. In cases where Re-spondent asserts such a claim of confidentiality, it will berecommended that it be ordered to bargain in good faithwith the Union in order to reach a mutually acceptableaccommodation of Respondent's and the Union's inter-ests,93 on receipt of employee consent to disclosure ofsuch information.It also having been found that Respondent unlawfullyrefused to supply information to the Union concerningthe costs of employee insurance, it will be recommendedthat it be ordered to supply said information to theUnion.94It further having been found that Respondent unilater-ally and unlawfully granted starting wage increases to itsemployees (on two occasions), increases in wages andshift differential pay, a quarterly evaluation program thatprovided for merit increases, and a safety awards pro-gram, it will be recommended that Respondent be or-93General DynamicsCorp.,268 NLRB 1432 (1984)94 S-B Mfg. Co,270NLRB 485,486 (1984)ORDERThe Tritac Corporation, a subsidiary of Cellu ProductsCompany, Conover, North Carolina, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with United Paper-workers International Union, AFL-CIO, CLC, as the ex-clusive bargaining representative of the employees in thefollowing unit:All production and maintenance employees em-ployed by the Company at its Conover, NorthCarolina facility, excluding all office clerical em-ployees, professional employees, guards, and super-visors as defined in the Act.(b)Refusing to furnish the aforesaid Union with theresults of polygraphtests administered to its employees,the writtenstatementsprovided to it by itsemployees95 In accordance with customary Board practice,the Order recom-mended herein is notto be construedas authorizing Respondent's rescis-sion of any increasesin employee benefits heretoforegranted.99AccordWesternMass. Bus Lines,272 NLRB No. 73 (1984) (unpub-lished),YankeeWhaler Inn,272 NLRB 313 (1984),Glomac Plastics vNLRB,592 F.2d 94, 99-101 (2d Cir 1979),remanding241 NLRB 348(1979), 600 F 2d 3 (2d Cir 1979),enfg.241 NLRB 348 (1979);NLRB V.Big Three Industries,497 F 2d 43, 51-54 (5th Cir 1974), enfg. 201 NLRB700 (1973),NLRB Y Carbonex Coal Co,679 F 2d 200, 205 (10th Cir.1982), enfg248 NLRB 779 (1980).97 Respondent'smotion to strike portionsof thecomplaint is denied98 If no exceptions are filed asprovided by Sec 102.46of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder hereinshall, asprovidedin Sec102 48 ofthe Rules,be adopted bythe Boardand allobjections to themshall be deemedwaived forall pur-poses 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand to the polygraph examiner, and the recommenda-tions madeto it by the polygraphexaminer,by failing torespond to the Union's request for such information withan offer to supply same upon receipt of the involved em-ployee's consent thereto in all cases where the Companydoes not assert any confidential interest of its own, and,where it does assert such interest, by failing to offer tobargain in good faith with the Union in an attempt to ac-commodate their mutual interests, on receipt of the em-ployee's consent to disclosure.(c)Refusing to furnish the aforesaid Union with thecosts of insurance programs offered to the Union onbehalf of employees.(d)Unlawfully withdrawing recognition of the Unionas the exclusive collective-bargaining representative of itsemployees in the aforesaid unit.(e)Unilaterally, and without notice to or bargainingwith the Union,increasing starting wage rates, wages, orshift differential pay, or implementing a safety awardsprogram, or an employee evaluation program providingfor merit wage increases.(f)In any other like or related manner, interferingwith, restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind, in writing, its communication to the afore-saidUnion withdrawing recognition of it as the collec-tive-bargaining representative of the employees in theaforesaid unit, and acknowledge its recognition of theUnion for such purpose.(b) Provide the Union with the results of polygraphtests administered to it by its employees, the writtenstatementsprovided to it by its employees and to thepolygraph examiner, and the recommendations made toitby the polygraph examiner, on receipt of consent tosuch disclosure by the employee involved,in all caseswhere the Company does not assert any confidentialityinterest of its own;and, in cases where it does assertsuch interest, bargain in good faith with the Union in anattempt to accommodate their mutual interests, on re-ceipt of consent to such disclosure by the employee in-volved.(c) Provide the Union with the costs of employee in-surance requested by the Union.(d)On request, bargain in good faith with the afore-saidUnion with respect to starting rates of pay, wages,shiftdifferentialpay, employee evaluation programs,safety awards programs, hours of work, and other termsand conditions of employment of the employees in theaforesaidunit,and, if an understanding is reached,embody the understanding in a written, signed agree-ment.(e) Post at its plant at Conover, North Carolina, copiesof the attached notice marked "Appendix."99 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that,to the extent thecomplaint alleges violations not specifically found herein,it is dismissed.99 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the noticereading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board "